UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Balanced Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 24 Shareholder meeting results Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Our allocation of assets among permitted asset categories may hurt performance. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnam’s active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barron’s ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnam’s sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance— and can help guide you toward your investment goals. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Balanced Blended Benchmark is a blended benchmark administered by Putnam Management and comprises 50% Russell 3000 Index, 35% Barclays U.S. Aggregate Bond Index, 10% MSCI EAFE Index (ND), and 5% JPMorgan Developed High YieldIndex. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, but cumulative. 4 Dynamic Asset Allocation Balanced Fund Interview with your fund’s portfolio manager How would you describe the investment environment during the six months that ended March31, 2014? Volatility returned to the markets, which we anticipated would take place after the strong run-up in equities. The period got off to an uncertain start with congressional debate about the U.S. debt ceiling and a 16-day partial shutdown of the federal government. A temporary solution to the budget impasse was reached in mid-October, when President Obama signed a short-term bill that suspended the debt ceiling and funded the government through mid-January2014. After this, equity markets came roaring back, posting record highs during the final months of 2013. Early in the period, there was also uncertainty regarding when the U.S. Federal Reserve would begin to reduce its $85-billion-a-month in bond purchases. In mid-December, the Fed put the tapering question to rest, announcing it would scale back its bond purchases to $75 billion, beginning in January2014. Equity markets reacted positively to the news, which indicated that the central bank was confident that the U.S. economy was improving. Bond prices declined, however, as interest rates inched higher. During the opening months of 2014, capital markets around the world seemed to have difficulty establishing clear directions. The second half of the semiannual period began mostly on a down note, with investors This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. Dynamic Asset Allocation Balanced Fund 5 assuming a more risk-averse posture. With the Fed beginning to reduce bond purchases, some weak economic data releases coupled with concerns about emerging-market economies weighed on global share prices. Interest-rate-sensitive assets performed relatively well. In February, emerging-market concerns eased somewhat, and reassuring comments from new Fed Chair Janet Yellen about the central bank’s future monetary policy helped most equity markets rebound. In addition, the U.S. debt-ceiling issue was ultimately resolved in February. By the end of the period, in March, tables turned again, with global markets reacting negatively to the geopolitical developments in Ukraine. How did the fund perform in this environment, and what factors contributed to performance? The fourth quarter of 2013 was one of the best in recent years for markets, particularly for U.S. equity markets, while the first three months of 2014 were somewhat weaker, although still positive. We did have exposure to risk assets throughout the period. On an absolute basis, the fund produced positive returns for the period. During the first half of the period, the fund maintained tactical overweights to equities relative to the fund’s primary benchmark, the Russell 3000 Index, with a slight bias toward U.S. stocks over international developed markets, in order to take advantage of the more favorable economic trends in the United States. Within fixed income, the fund was positioned to be underweight to Treasury Inflation-Protected Securities [TIPS], given the tame direction of inflation. In addition, the fund had an underweight position in investment-grade bonds, given these securities’ sensitivity to rising interest rates. This strategy, too, proved beneficial. Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Balanced Fund During the final three months of the period, asset allocation strategies were essentially flat, while security selection aided performance. Portfolio allocations were relatively neutral, resulting in muted dynamic asset allocation performance. One small positive was the fund’s overweight to high-yield bonds. A small overweight to U.S. small-cap equities detracted from performance, as small-cap stocks generally underperformed large caps. Security selection added significant value, with strong selection seen across both U.S. large-cap stocks and international equity. High-yield fixed-income security selection also slightly detracted during the second half of the semiannual period. Did you make any significant changes to your portfolio strategy when the market environment shifted at the start of 2014? When the investing environment began to grow more turbulent in the beginning of 2014, we kept an eye on it and were able to manage through it. That said, we maintained the slightly altered allocation strategy we had established in the closing quarter of 2013, when we narrowed our overweight to equities, taking advantage of the run-up in stocks. We also pared the portfolio’s exposure to commodities on worries about slack demand. In addition, we narrowed our underweight to interest-rate-sensitive fixed-income assets, creating a more neutral overall positioning relative to the fund’s secondary benchmark. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/14. Short-term holdings, derivatives and TBA commitments, if any, are excluded. Holdings may vary over time. Dynamic Asset Allocation Balanced Fund 7 How did you use derivatives during the semiannual period? We used futures contracts to manage exposure to market risk or to equitize cash holdings and credit default swaps to gain credit exposure and manage credit risk. Much has been said about the harsh winter weather’s effect on U.S. economic growth. Do you believe it had a meaningful impact? I am not one who generally reacts strongly to weather and its impact on the economy and markets. I believe that it can be a little overhyped, but, clearly, the weather had a chilling effect on economic activity during the early months of 2014. Weather hurt everything from auto sales to home sales to construction. Anecdotally, the situation has improved as the weather warms up — with the good news moving from south to north in the United States. The second quarter will likely deliver better results in these areas. In my opinion, it will not be until summer that improved data will be fully evident. What is your outlook for the remainder of 2014? Looking at the economic data, we believe we are in a low-growth environment. GDP has trended higher, but it’s a slow process. The U.S. economy has been stuck in the muck, and we believe we are in the early stages of pulling ourselves out. That said, we are in a different market environment today than in 2013, when stocks experienced extraordinary growth. We believe it would be a mistake to expect a repeat performance this year and, so far in 2014, this view has been confirmed. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Dynamic Asset Allocation Balanced Fund Nonetheless, we continue to believe that the U.S. economy’s fundamentals are solid enough to support further growth in equity markets for the rest of the year. We are also relatively optimistic about the economic recovery in the eurozone. However, the situation in Ukraine and the slowing pace of emerging-market economies are worrisome issues, to be sure, and will demand our ongoing attention. The developing risks in global markets may change the general attractiveness of asset classes. However, we believe that the broadly diversified structure of the fund positions us to take advantage of potential opportunities that may arise. U.S. corporate earnings have continued to trend higher, although revenue growth for many companies has been less robust than we’d like to see. We believe fundamentals remain conducive to further growth in corporate earnings, but we also observe that earnings have grown at a slower pace than might be expected in the current state of the economic expansion. Given the slow pace of the U.S. economic recovery, the Fed has indicated its intention to keep short-term interest rates near zero for the foreseeable future. The accommodative policy of the Fed — and other major central banks around the world — should also support equity prices. Likewise, we believe credit-sensitive assets such as high-yield bonds may continue to advance, albeit not as strongly as they did in 2013. Even though interest rates have been holding in a fairly narrow range recently, our longer-term outlook is for rising interest rates, which we believe will continue to cast a long shadow over interest-rate-sensitive assets. Thank you, Bob, for bringing us up to date. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Balanced Fund 9 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Bentley University Graduate School of Business and a B.A. from the University of Massachusetts, Amherst. He joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm—but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with the most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. 10 Dynamic Asset Allocation Balanced Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/7/94) (2/11/94) (9/1/94) (2/6/95) (1/21/03) (7/2/12) (7/2/12) (7/5/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.21% 6.90% 6.89% 6.89% 6.38% 6.38% 6.69% 6.50% 6.93% 7.48% 7.49% 7.48% 10 years 85.53 74.86 75.21 75.21 72.17 72.17 76.63 70.45 80.42 90.31 90.72 90.35 Annual average 6.38 5.75 5.77 5.77 5.58 5.58 5.85 5.48 6.08 6.65 6.67 6.65 5 years 121.19 108.47 113.11 111.11 113.19 113.19 115.84 108.28 118.22 123.98 124.46 124.02 Annual average 17.21 15.83 16.34 16.12 16.35 16.35 16.63 15.81 16.89 17.50 17.55 17.51 3 years 32.55 24.93 29.68 26.68 29.68 29.68 30.68 26.11 31.60 33.65 33.94 33.68 Annual average 9.85 7.70 9.05 8.20 9.05 9.05 9.33 8.04 9.58 10.15 10.23 10.16 1 year 14.53 7.94 13.62 8.62 13.68 12.68 13.99 10.00 14.25 14.83 14.99 14.86 6 months 9.39 3.10 8.93 3.93 9.04 8.04 9.14 5.32 9.23 9.53 9.63 9.58 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Dynamic Asset Allocation Balanced Fund 11 Comparative index returns For periods ended 3/31/14 Lipper Mixed-Asset Target Allocation Putnam Balanced Moderate Funds Russell 3000 Index Blended Benchmark category average* Annual average (life of fund) 9.30% —† 7.24% 10 years 113.04 95.23% 74.85 Annual average 7.86 6.92 5.69 5 years 169.48 103.70 89.32 Annual average 21.93 15.29 13.54 3 years 50.56 33.10 25.10 Annual average 14.61 10.00 7.71 1 year 22.61 13.14 10.46 6 months 12.28 7.71 6.71 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 534, 517, 443, 384, 249, and 35 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Balanced Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 2 2 2 2 2 2 2 2 Income $0.096 $0.043 $0.047 $0.062 $0.079 $0.117 $0.120 $0.113 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/13 $13.19 $13.99 $13.15 $12.92 $13.17 $13.65 $13.11 $13.21 $13.21 $13.21 3/31/14 14.33 15.20 14.28 14.04 14.31 14.83 14.24 14.35 14.36 14.36 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Dynamic Asset Allocation Balanced Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/13 1.03% 1.78% 1.78% 1.53% 1.28% 0.76% 0.66% 0.78% Annualized expense ratio for the six-month period ended 3/31/14 1.00% 1.75% 1.75% 1.50% 1.25% 0.75% 0.65% 0.75% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013 to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.22 $9.12 $9.12 $7.82 $6.52 $3.92 $3.40 $3.92 Ending value (after expenses) $1,093.90 $1,089.30 $1,090.40 $1,091.40 $1,092.30 $1,095.30 $1,096.30 $1,095.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Balanced Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.04 $8.80 $8.80 $7.54 $6.29 $3.78 $3.28 $3.78 Ending value (after expenses) $1,019.95 $1,016.21 $1,016.21 $1,017.45 $1,018.70 $1,021.19 $1,021.69 $1,021.19 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Balanced Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Dynamic Asset Allocation Balanced Fund 15 Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Balanced Blended Benchmark is a benchmark administered by Putnam Management, comprising 50% the Russell 3000 Index, 35% the Barclays U.S Aggregate Bond Index, 10% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Dynamic Asset Allocation Balanced Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL, and another affiliate, The Putnam Advisory Company (“PAC”), provides services to your fund under a sub-advisory contract among Putnam Management, PIL and PAC. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management, sub-management and sub-advisory contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management and sub-advisory contracts to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management and sub-advisory contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management and sub-advisory contracts in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management and sub-advisory contracts in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management, sub-management and sub-advisory contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management and sub-advisory contracts were identical to those of the previous sub-management and sub-advisory contracts, respectively, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their Dynamic Asset Allocation Balanced Fund 17 review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management, sub-management and sub-advisory contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management, sub-management and sub-advisory contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible 18 Dynamic Asset Allocation Balanced Fund changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2013, subject to certain changes in the sub-management and sub-advisory contracts noted below. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s Dynamic Asset Allocation Balanced Fund 19 sub-management and sub-advisory contracts. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. Putnam Management also recommended that the sub-advisory contract be revised to reflect the closure of PAC’s Tokyo office and the termination of PAC’s non-discretionary investment adviser’s license with respect to that office. The Independent Trustees’ approval of these recommendations was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management 20 Dynamic Asset Allocation Balanced Fund fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management Dynamic Asset Allocation Balanced Fund 21 generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Mixed-Asset Target Allocation Moderate Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 2nd For the one-year period ended December 31, 2012, your fund’s performance was in the top decile of its Lipper Inc. peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 469, 419 and 382 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance 22 Dynamic Asset Allocation Balanced Fund of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Dynamic Asset Allocation Balanced Fund 23 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Dynamic Asset Allocation Balanced Fund The fund’s portfolio 3/31/14 (Unaudited) COMMON STOCKS (54.9%)* Shares Value Basic materials (3.4%) Aceto Corp. 5,151 $103,484 Agnico-Eagle Mines, Ltd. (Canada) 610 18,468 Air Liquide SA (France) 482 65,287 Akzo Nobel NV (Netherlands) 2,684 219,010 Albemarle Corp. 465 30,885 Amcor, Ltd. (Australia) 46,008 443,602 Antofagasta PLC (United Kingdom) 27,270 379,845 Archer Daniels-Midland Co. 197,100 8,552,169 Arkema (France) 1,541 174,507 Asahi Kasei Corp. (Japan) 5,000 33,946 Axiall Corp. 7,013 315,024 BASF SE (Germany) 9,528 1,059,025 BHP Billiton PLC (United Kingdom) 17,029 523,510 BHP Billiton, Ltd. (Australia) 20,483 693,478 Buzzi Unicem SpA (Italy) 3,194 59,579 Cambrex Corp. † 18,241 344,208 CF Industries Holdings, Inc. 8,117 2,115,615 Chemtura Corp. † 18,264 461,897 Compagnie de Saint-Gobain (France) 2,459 148,548 Croda International PLC (United Kingdom) 1,000 42,446 Domtar Corp. (Canada) 6,171 692,510 Dow Chemical Co. (The) 165,100 8,022,209 EMS-Chemie Holding AG (Switzerland) 1,018 384,319 Fletcher Building, Ltd. (New Zealand) 2,205 18,249 Fortescue Metals Group, Ltd. (Australia) 22,389 109,674 Fortune Brands Home & Security, Inc. 36,890 1,552,331 Givaudan SA (Switzerland) 12 18,556 Glencore Xstrata PLC (United Kingdom) 155,622 801,167 Hi-Crush Partners LP (Units) 5,788 233,372 Hitachi Metals, Ltd. (Japan) 69,000 979,828 Holcim, Ltd. (Switzerland) 4,641 384,278 Horsehead Holding Corp. † 19,240 323,617 Innophos Holdings, Inc. 3,962 224,645 Innospec, Inc. 4,859 219,773 International Flavors & Fragrances, Inc. 475 45,443 Johnson Matthey PLC (United Kingdom) 19,657 1,071,945 KapStone Paper and Packaging Corp. † 3,885 112,043 Koninklijke Boskalis Westminster NV (Netherlands) 8,871 488,479 Kraton Performance Polymers, Inc. † 5,314 138,908 L.B. Foster Co. Class A 4,074 190,867 Landec Corp. † 11,634 129,835 Linde AG (Germany) 305 61,011 LSB Industries, Inc. † 8,611 322,224 LyondellBasell Industries NV Class A 56,052 4,985,265 Minerals Technologies, Inc. 2,202 142,161 Monsanto Co. 1,800 204,786 Dynamic Asset Allocation Balanced Fund 25 COMMON STOCKS (54.9%)* cont. Shares Value Basic materials cont. Mota-Engil Africa (Rights) (Portugal) † F 41,934 $21,664 Mota-Engil SGPS SA (Portugal) 43,247 351,517 NN, Inc. 14,349 282,675 Olin Corp. 8,289 228,859 OM Group, Inc. 4,771 158,493 Packaging Corp. of America 13,200 928,884 PPG Industries, Inc. 19,657 3,802,843 Randgold Resources, Ltd. (Jersey) 598 44,883 Reliance Steel & Aluminum Co. 10,800 763,128 Rio Tinto PLC (United Kingdom) 9,064 504,331 S&W Seed Co. † S 12,073 89,461 Sigma-Aldrich Corp. 717 66,953 Sika AG (Switzerland) 5 20,451 Solvay SA (Belgium) 1,069 167,815 Stillwater Mining Co. † 8,989 133,127 Sumitomo Metal Mining Co., Ltd. (Japan) 30,000 376,006 Syngenta AG (Switzerland) 1,661 628,101 Taiheiyo Cement Corp. (Japan) 7,000 25,189 Trex Co., Inc. † 3,719 272,082 Tronox, Ltd. Class A 4,612 109,627 U.S. Silica Holdings, Inc. 10,611 405,022 UPM-Kymmene OYJ (Finland) 30,566 522,576 Veidekke ASA (Norway) 21,960 227,382 voestalpine AG (Austria) 15,038 660,979 W.R. Grace & Co. † 976 96,790 Wacker Chemie AG (Germany) 495 60,440 Wendel SA (France) 3,991 620,472 Yamana Gold, Inc. (Canada) 2,298 20,122 Zep, Inc. 10,981 194,364 Capital goods (3.4%) ABB, Ltd. (Switzerland) 27,104 699,023 AGCO Corp. 22,800 1,257,648 Airbus Group NV (France) 18,567 1,329,843 Aisin Seiki Co., Ltd. (Japan) 17,100 615,912 Alfa Laval AB (Sweden) 29,055 786,047 Allegion PLC (Ireland) 25,800 1,345,986 Alliant Techsystems, Inc. 2,725 387,359 Altra Industrial Motion Corp. 10,481 374,172 Astronics Corp. † 2,796 177,294 AviChina Industry & Technology Co., Ltd. (China) 212,000 118,127 AZZ, Inc. 4,872 217,681 Ball Corp. 20,500 1,123,605 Boeing Co. (The) 287 36,016 Chase Corp. 5,778 182,180 Coway Co., Ltd. (South Korea) 3,471 243,515 Cummins, Inc. 40,149 5,981,800 Daikin Industries, Ltd. (Japan) 3,400 190,134 26 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Capital goods cont. Douglas Dynamics, Inc. 9,396 $163,678 DXP Enterprises, Inc. † 1,973 187,297 Ebara Corp. (Japan) 19,000 118,792 Engility Holdings, Inc. † 5,017 226,016 Exelis, Inc. 46,500 883,965 Faurecia (France) † 8,314 351,402 Franklin Electric Co., Inc. 4,584 194,912 Gaztransport Et Technigaz SA (France) † 1,235 79,949 Generac Holdings, Inc. 6,050 356,769 General Dynamics Corp. 650 70,798 Greenbrier Cos., Inc. (The) † 12,954 590,702 HEICO Corp. 2,448 147,272 Hitachi Construction Machinery Co., Ltd. (Japan) 7,800 150,016 Hitachi, Ltd. (Japan) 45,000 331,492 Hyster-Yale Materials Holdings, Inc. 2,139 208,553 IDEX Corp. 18,700 1,363,043 IHI Corp. (Japan) 117,000 491,187 II-VI, Inc. † 17,801 274,669 IMI PLC (United Kingdom) 27,584 670,486 Ingersoll-Rand PLC 63,800 3,651,912 JGC Corp. (Japan) 17,000 590,593 Kadant, Inc. 5,947 216,887 Leggett & Platt, Inc. 38,200 1,246,848 Miller Industries, Inc. 7,244 141,475 MRC Global, Inc. † 21,700 585,032 MSA Safety, Inc. 2,413 137,541 NACCO Industries, Inc. Class A 1,077 58,384 Northrop Grumman Corp. 47,000 5,798,860 OSRAM Licht AG (Germany) † 7,702 499,391 Polypore International, Inc. † 1,492 51,041 Raytheon Co. 68,518 6,768,893 Rexam PLC (United Kingdom) 5,832 47,331 Rheinmetall AG (Germany) 3,497 245,941 Roper Industries, Inc. 247 32,977 Safran SA (France) 5,307 367,680 Schindler Holding AG (Switzerland) 280 41,269 Schneider Electric SA (France) 1,260 111,701 Singapore Technologies Engineering, Ltd. (Singapore) 159,000 483,569 SMC Corp. (Japan) 400 105,251 Societe BIC SA (France) 445 58,455 Standard Motor Products, Inc. 10,302 368,503 Standex International Corp. 2,782 149,060 Stericycle, Inc. † 227 25,792 Stoneridge, Inc. † 16,215 182,094 Tenneco, Inc. † 2,602 151,098 THK Co., Ltd. (Japan) 19,100 427,805 Tower International, Inc. † 7,983 217,297 TriMas Corp. † 13,597 451,420 Dynamic Asset Allocation Balanced Fund 27 COMMON STOCKS (54.9%)* cont. Shares Value Capital goods cont. US Ecology, Inc. 2,691 $99,890 Vinci SA (France) 13,675 1,015,630 WABCO Holdings, Inc. † 13,700 1,446,172 Waste Management, Inc. 1,035 43,542 WESCO International, Inc. † 3,410 283,780 Zodiac Aerospace (France) 12,317 435,242 Communication services (2.2%) Arris Group, Inc. † 3,231 91,050 Aruba Networks, Inc. † 3,517 65,944 Belgacom SA (Belgium) 1,400 43,840 Bezeq The Israeli Telecommunication Corp., Ltd. (Israel) 21,690 38,628 British Sky Broadcasting Group PLC (United Kingdom) 1,593 24,247 BroadSoft, Inc. † 1,197 31,996 BT Group PLC (United Kingdom) 166,298 1,052,140 CalAmp Corp. † 10,473 291,883 Comcast Corp. Class A 191,567 9,582,181 Deutsche Telekom AG (Germany) 38,304 618,986 EchoStar Corp. Class A † 14,629 695,755 Eutelsat Communications SA (France) 1,462 49,648 Frontier Communications Corp. 38,583 219,923 HSN, Inc. 1,688 100,824 IDT Corp. Class B 5,993 99,843 Inteliquent, Inc. 8,677 126,077 Iridium Communications, Inc. † 15,541 116,713 KDDI Corp. (Japan) 2,000 116,386 Liberty Global PLC Ser. C (United Kingdom) † 3,600 146,556 Loral Space & Communications, Inc. † 2,866 202,712 NICE Systems, Ltd. (Israel) 961 42,573 NTT DoCoMo, Inc. (Japan) 34,300 540,210 Numericable Group SA (France) † S 8,714 342,498 Orange (France) 33,133 489,322 RingCentral, Inc. Class A † 1,434 25,955 Ruckus Wireless, Inc. † 9,101 110,668 SBA Communications Corp. Class A † 245 22,285 SES SA GDR (France) 1,902 71,023 ShoreTel, Inc. † 9,755 83,893 StarHub, Ltd. (Singapore) 6,000 20,056 Swisscom AG (Switzerland) 60 36,853 T-Mobile US, Inc. † 54,500 1,800,135 Tele2 AB Class B (Sweden) 17,977 223,036 Telefonica SA (Spain) 31,423 497,184 Telenor ASA (Norway) 20,462 453,473 Telstra Corp., Ltd. (Australia) 157,197 741,490 Turkcell Iletisim Hizmetleri AS (Turkey) † 24,307 135,752 Ubiquiti Networks, Inc. † 5,763 262,044 USA Mobility, Inc. 8,470 153,900 Verizon Communications, Inc. 210,970 10,035,843 28 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Communication services cont. Vodafone Group PLC (United Kingdom) 203,919 $748,940 Ziggo NV (Netherlands) 11,519 511,780 Conglomerates (1.0%) 3M Co. 149 20,213 AMETEK, Inc. 53,258 2,742,254 Danaher Corp. 89,840 6,738,000 Exor SpA (Italy) 8,176 366,970 General Electric Co. 97,735 2,530,359 Keisei Electric Railway Co., Ltd. (Japan) 1,000 8,663 Marubeni Corp. (Japan) 27,000 180,997 Mitsubishi Corp. (Japan) 21,900 406,118 Siemens AG (Germany) 14,385 1,936,169 Consumer cyclicals (7.4%) ABC-Mart, Inc. (Japan) 400 17,335 Adidas AG (Germany) 3,873 419,061 ADT Corp. (The) 48,199 1,443,560 Advance Auto Parts, Inc. 14,854 1,879,031 American Eagle Outfitters, Inc. 61,500 752,760 ANN, Inc. † 7,767 322,175 Ascena Retail Group, Inc. † 6,809 117,660 Ascent Capital Group, Inc. Class A † 838 63,311 Atresmedia Corporacion de Medios de Comunicacion SA (Spain) † 21,578 332,050 Automatic Data Processing, Inc. 1,107 85,527 AutoZone, Inc. † 63 33,837 Axel Springer AG (Germany) 760 48,639 Babcock International Group PLC (United Kingdom) 27,066 607,808 Bayerische Motoren Werke (BMW) AG (Germany) 4,764 601,313 Bed Bath & Beyond, Inc. † 379 26,075 Big Lots, Inc. † 6,812 257,970 Blyth, Inc. 5,187 55,657 Brown Shoe Co., Inc. 4,075 108,151 Buckle, Inc. (The) 2,416 110,653 Bunzl PLC (United Kingdom) 835 22,217 Bureau Veritas SA (France) 17,628 540,467 Carmike Cinemas, Inc. † 7,297 217,888 Century Casinos, Inc. † 15,070 108,052 China ZhengTong Auto Services Holdings, Ltd. (China) † 219,500 122,289 Cintas Corp. 312 18,598 Coach, Inc. 45,749 2,271,895 Compagnie Financiere Richemont SA (Switzerland) 8,523 813,688 Compass Group PLC (United Kingdom) 63,311 965,773 Continental AG (Germany) 5,357 1,283,394 Conversant, Inc. † 8,026 225,932 Cooper Tire & Rubber Co. 4,824 117,223 Corporate Executive Board Co. (The) 1,705 126,562 Crocs, Inc. † 3,720 58,032 CST Brands, Inc. 25,511 796,964 Dynamic Asset Allocation Balanced Fund 29 COMMON STOCKS (54.9%)* cont. Shares Value Consumer cyclicals cont. Ctrip.com International, Ltd. ADR (China) † 2,600 $131,092 Daimler AG (Registered Shares) (Germany) 6,769 639,623 Daito Trust Construction Co., Ltd. (Japan) 600 55,438 Dalata Hotel Group, Ltd. (Ireland) † 17,630 68,978 Deckers Outdoor Corp. † 1,606 128,046 Deluxe Corp. 10,546 553,349 Demand Media, Inc. † 10,050 48,743 Denso Corp. (Japan) 7,900 378,221 Destination Maternity Corp. 11,312 309,949 Dollar Tree, Inc. † 405 21,133 Don Quijote Co., Ltd. (Japan) 500 25,789 Ennis, Inc. 8,954 148,368 Equinix, Inc. 341 23,198 Expedia, Inc. 22,590 1,637,775 Experian PLC (United Kingdom) 33,085 596,254 FactSet Research Systems, Inc. 259 27,923 Fiat SpA (Italy) † 19,477 226,734 Five Below, Inc. † 1,279 54,332 Fuji Heavy Industries, Ltd. (Japan) 34,000 917,896 G&K Services, Inc. Class A 3,744 229,020 Gannett Co., Inc. 52,903 1,460,123 Gap, Inc. (The) 50,200 2,011,012 Gartner, Inc. † 477 33,123 Genesco, Inc. † 2,828 210,884 Gerry Weber International AG (Germany) 1,974 97,602 Global Cash Access Holdings, Inc. † 13,343 91,533 Global Mediacom Tbk PT (Indonesia) 1,470,200 306,447 Graham Holdings Co. Class B 1,500 1,055,625 Green Dot Corp. Class A † 6,095 119,035 Haier Electronics Group Co., Ltd. (China) 30,000 81,297 Hanesbrands, Inc. 21,000 1,606,080 Harbinger Group, Inc. † 29,074 355,575 Hino Motors, Ltd. (Japan) 38,000 562,540 Home Depot, Inc. (The) 116,322 9,204,560 Intrawest Resorts Holdings, Inc. † 5,866 76,493 ITV PLC (United Kingdom) 222,554 710,524 KAR Auction Services, Inc. 17,193 521,808 Kimberly-Clark Corp. 91,910 10,133,078 Kingfisher PLC (United Kingdom) 32,887 231,043 La-Z-Boy, Inc. 4,187 113,468 Liberty Media Corp. Class A † 16,900 2,209,337 LifeLock, Inc. † 4,407 75,404 LIN Media, LLC Class A † 3,934 104,251 Lowe’s Cos., Inc. 149,821 7,326,247 Lumber Liquidators Holdings, Inc. † 1,026 96,239 Luxottica Group SpA (Italy) 3,222 186,340 Macy’s, Inc. 59,815 3,546,431 Madison Square Garden Co. (The) Class A † 199 11,299 30 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Consumer cyclicals cont. Marcus Corp. 12,846 $214,528 MasterCard, Inc. Class A 1,479 110,481 Matahari Department Store Tbk PT (Indonesia) † 229,200 281,301 MAXIMUS, Inc. 2,341 105,017 McGraw-Hill Financial, Inc. 64,144 4,894,187 Mediaset SpA (Italy) † 44,889 250,952 MGM China Holdings, Ltd. (Hong Kong) 169,200 597,218 Moncler SpA (Italy) † 6,318 108,017 MSC Industrial Direct Co., Inc. Class A 166 14,362 Namco Bandai Holdings, Inc. (Japan) 20,600 486,511 Next PLC (United Kingdom) 10,157 1,117,594 Nintendo Co., Ltd. (Japan) 900 107,198 Nissan Motor Co., Ltd. (Japan) 63,900 568,704 Nitori Holdings Co., Ltd. (Japan) 600 25,979 Nu Skin Enterprises, Inc. Class A 1,716 142,171 Omnicom Group, Inc. 471 34,195 Panasonic Corp. (Japan) 82,300 938,901 Penn National Gaming, Inc. † 20,421 251,587 Perry Ellis International, Inc. † 10,108 138,884 Pets at Home Group PLC (United Kingdom) † 26,727 106,939 PetSmart, Inc. 21,326 1,469,148 Pitney Bowes, Inc. 55,782 1,449,774 priceline.com, Inc. † 6,495 7,741,326 Puregold Price Club, Inc. (Philippines) 225,800 222,124 Randstad Holding NV (Netherlands) 3,104 181,761 Reed Elsevier NV (Netherlands) 2,509 54,216 Reed Elsevier PLC (United Kingdom) 1,786 27,274 Renault SA (France) 5,421 526,810 Rinnai Corp. (Japan) 300 26,312 Ryland Group, Inc. (The) 8,181 326,667 Sankyo Co., Ltd. (Japan) 500 21,017 Scotts Miracle-Gro Co. (The) Class A 247 15,136 Scripps Networks Interactive Class A 22,070 1,675,334 Secom Co., Ltd. (Japan) 500 28,773 Sega Sammy Holdings, Inc. (Japan) 13,800 308,458 Select Comfort Corp. † 8,350 150,968 Serco Group PLC (United Kingdom) 29,106 204,286 Shimamura Co., Ltd. (Japan) 200 17,283 Sinclair Broadcast Group, Inc. Class A 14,199 384,651 Singapore Press Holdings, Ltd. (Singapore) 12,000 40,055 SJM Holdings, Ltd. (Hong Kong) 156,000 440,190 Sodexho (France) 596 62,509 Sonic Automotive, Inc. Class A 9,953 223,743 Sports Direct International PLC (United Kingdom) † 17,744 252,038 Steiner Leisure, Ltd. (Bahamas) † 7,747 358,299 Steven Madden, Ltd. † 1,933 69,549 Sun TV Network, Ltd. (India) 15,043 101,625 Suzuki Motor Corp. (Japan) 15,600 406,388 Dynamic Asset Allocation Balanced Fund 31 COMMON STOCKS (54.9%)* cont. Shares Value Consumer cyclicals cont. Swatch Group AG (The) (Switzerland) 743 $465,609 Swire Pacific, Ltd. Class A (Hong Kong) 2,500 29,185 Target Corp. 973 58,876 Tata Motors, Ltd. (India) 21,673 145,170 Thomas Cook Group PLC (United Kingdom) † 78,237 235,170 Thomson Reuters Corp. (Canada) 716 24,487 Tile Shop Holdings, Inc. † S 4,938 76,292 TiVo, Inc. † 37,138 491,336 TJX Cos., Inc. (The) 272 16,497 Town Sports International Holdings, Inc. 10,519 89,306 Toyota Motor Corp. (Japan) 24,500 1,378,830 TUI Travel PLC (United Kingdom) 77,685 567,265 USS Co. Ltd. (Japan) 1,800 25,229 Vail Resorts, Inc. 1,934 134,800 Verisk Analytics, Inc. Class A † 410 24,584 VF Corp. 805 49,813 Viacom, Inc. Class B 69,236 5,884,368 VOXX International Corp. † 18,913 258,730 Wolverine World Wide, Inc. 5,637 160,936 World Fuel Services Corp. 7,406 326,605 WPP PLC (United Kingdom) 35,914 740,642 Wyndham Worldwide Corp. 25,385 1,858,944 Wynn Resorts, Ltd. 13,597 3,020,574 Consumer staples (4.0%) Altria Group, Inc. 3,258 121,947 Angie’s List, Inc. † 1,252 15,249 Anheuser-Busch InBev NV (Belgium) 13,172 1,380,941 Associated British Foods PLC (United Kingdom) 9,286 430,531 Barrett Business Services, Inc. 2,778 165,485 Barry Callebaut AG (Switzerland) 208 280,455 Beacon Roofing Supply, Inc. † 3,398 131,367 Benesse Holdings, Inc. (Japan) 700 26,713 Bigfoot GmbH (acquired 8/2/13, cost $21,982) (Private) (Brazil)† ∆∆ F 1 14,823 Blue Nile, Inc. † 2,562 89,158 Boulder Brands, Inc. † 3,261 57,459 Bright Horizons Family Solutions, Inc. † 5,288 206,814 British American Tobacco (BAT) PLC (United Kingdom) 11,003 611,853 Britvic PLC (United Kingdom) 9,196 113,757 Calbee, Inc. (Japan) 23,500 554,606 Capita PLC (United Kingdom) 1,525 27,865 Carrefour SA (France) 15,680 606,895 Chaoda Modern Agriculture Holdings, Ltd. (China)† F 58,000 3,739 Colgate-Palmolive Co. 210,700 13,668,109 Colruyt SA (Belgium) 1,015 55,933 Core-Mark Holding Co., Inc. 2,922 212,137 CVS Caremark Corp. 215,346 16,120,802 Diageo PLC (United Kingdom) 15,461 479,688 32 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Consumer staples cont. Distribuidora Internacional de Alimentacion SA (Spain) 44,399 $405,655 Dr. Pepper Snapple Group, Inc. 1,138 61,975 General Mills, Inc. 628 32,543 Geo Group, Inc. (The) R 2,475 79,794 Grand Canyon Education, Inc. † 1,866 87,142 Hain Celestial Group, Inc. (The) † 911 83,329 Heineken Holding NV (Netherlands) 7,847 506,630 Henkel AG & Co. KGaA (Preference) (Germany) 2,519 271,100 Hershey Co. (The) 680 70,992 ITOCHU Corp. (Japan) 8,500 99,154 ITT Educational Services, Inc. † 26,446 758,471 Japan Tobacco, Inc. (Japan) 42,700 1,338,913 Kao Corp. (Japan) 8,700 307,863 Kerry Group PLC Class A (Ireland) 7,145 545,418 Kforce, Inc. 11,906 253,836 Koninklijke Ahold NV (Netherlands) 23,478 471,573 Korn/Ferry International † 6,505 193,654 Krispy Kreme Doughnuts, Inc. † 8,759 155,297 L’Oreal SA (France) 5,603 923,961 Lawson, Inc. (Japan) 500 35,343 Liberty Interactive Corp. Class A † 88,900 2,566,543 Lindt & Spruengli AG (Switzerland) 175 867,428 Lorillard, Inc. 1,501 81,174 Magnit OJSC (Russia) 778 179,342 ManpowerGroup, Inc. 17,200 1,355,876 McDonald’s Corp. 1,069 104,794 MEIJI Holdings Co., Ltd. (Japan) 8,600 541,842 Molson Coors Brewing Co. Class B 15,508 912,801 MWI Veterinary Supply, Inc. † 1,445 224,871 Nestle SA (Switzerland) 31,371 2,361,563 New Oriental Education & Technology Group, Inc. ADR (China) 4,300 126,205 Nissin Food Products Co., Ltd. (Japan) 600 27,030 On Assignment, Inc. † 8,646 333,649 Overstock.com, Inc. † 7,953 156,674 Papa John’s International, Inc. 5,925 308,752 PepsiCo, Inc. 1,422 118,737 Philip Morris International, Inc. 1,100 90,057 Popeyes Louisiana Kitchen, Inc. † 4,761 193,487 Procter & Gamble Co. (The) 14,965 1,206,179 Reckitt Benckiser Group PLC (United Kingdom) 6,682 544,407 Red Robin Gourmet Burgers, Inc. † 1,644 117,842 RetailMeNot, Inc. † 6,411 205,152 SABMiller PLC (United Kingdom) 7,415 370,239 Seven & I Holdings Co., Ltd. (Japan) 2,800 106,795 Shutterfly, Inc. † 1,308 55,825 Spartan Stores, Inc. 6,030 139,956 Starbucks Corp. 1,109 81,378 Suedzucker AG (Germany) 12,191 347,235 Dynamic Asset Allocation Balanced Fund 33 COMMON STOCKS (54.9%)* cont. Shares Value Consumer staples cont. Tate & Lyle PLC (United Kingdom) 6,213 $69,140 TrueBlue, Inc. † 23,770 695,510 Unilever PLC (United Kingdom) 9,138 390,153 United Natural Foods, Inc. † 1,792 127,089 USANA Health Sciences, Inc. † 1,468 110,599 WM Morrison Supermarkets PLC (United Kingdom) 14,080 49,999 Wolseley PLC (United Kingdom) 4,024 228,831 Woolworths, Ltd. (Australia) 10,479 347,275 Zalando AG (acquired 9/30/13, cost $44,840) (Private) (Germany)† ∆∆ F 1 44,984 Energy (4.6%) AltaGas, Ltd. (Canada) 305 12,498 AMEC PLC (United Kingdom) 31,668 592,363 Baker Hughes, Inc. 51,200 3,329,024 BG Group PLC (United Kingdom) 41,786 778,490 BP PLC (United Kingdom) 170,476 1,364,204 Cabot Oil & Gas Corp. 51,800 1,754,984 Callon Petroleum Co. † 35,997 301,295 Canadian Natural Resources, Ltd. (Canada) 7,300 279,784 Chevron Corp. 13,089 1,556,413 ConocoPhillips 113,377 7,976,072 Crescent Point Energy Corp. (Canada) 614 22,411 Delek US Holdings, Inc. 12,148 352,778 Dril-Quip, Inc. † 7,200 807,120 EQT Corp. 166 16,097 Exxon Mobil Corp. 72,782 7,109,346 Ezion Holdings, Ltd. (Singapore) 204,000 351,220 FutureFuel Corp. 19,267 391,120 Gulfport Energy Corp. † 2,252 160,297 Halliburton Co. 2,600 153,114 Idemitsu Kosan Co., Ltd. (Japan) 700 14,415 Key Energy Services, Inc. † 26,987 249,360 Kodiak Oil & Gas Corp. † 13,929 169,098 Lone Pine Resources Canada, Ltd. (Canada)† F 12,473 1,247 Lone Pine Resources, Inc. Class A (Canada)† F 12,473 1,247 Occidental Petroleum Corp. 82,430 7,854,755 Oceaneering International, Inc. 15,413 1,107,578 Oil States International, Inc. † 8,700 857,820 PBF Energy, Inc. Class A 15,300 394,740 Pembina Pipeline Corp. (Canada) 530 20,126 Petrofac, Ltd. (United Kingdom) 9,505 227,869 Phillips 66 68,299 5,263,121 Repsol YPF SA (Spain) 15,312 390,777 Rosetta Resources, Inc. † 2,658 123,810 Royal Dutch Shell PLC Class A (United Kingdom) 36,986 1,350,997 Royal Dutch Shell PLC Class A (United Kingdom) 23,192 847,326 Royal Dutch Shell PLC Class B (United Kingdom) 24,370 950,909 34 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Energy cont. Schlumberger, Ltd. 101,476 $9,893,910 Spectra Energy Corp. 591 21,832 SPT Energy Group, Inc. (China) 210,000 103,668 Statoil ASA (Norway) 35,100 990,664 Stone Energy Corp. † 6,845 287,285 Suncor Energy, Inc. (Canada) 10,232 357,356 Superior Energy Services, Inc. 28,700 882,812 Tesoro Corp. 20,066 1,015,139 Total SA (France) 18,231 1,195,518 TransCanada Corp. (Canada) 832 37,818 Unit Corp. † 3,357 219,481 Vaalco Energy, Inc. † 19,012 162,553 Valero Energy Corp. 63,207 3,356,292 Vermilion Energy, Inc. (Canada) 222 13,866 W&T Offshore, Inc. 5,841 101,108 Williams Cos., Inc. (The) 627 25,444 Woodside Petroleum, Ltd. (Australia) 13,566 491,095 Financials (10.0%) Access National Corp. 5,814 94,245 ACE, Ltd. 3,338 330,662 Admiral Group PLC (United Kingdom) 6,557 156,102 AG Mortgage Investment Trust, Inc. R 3,387 59,306 Ageas (Belgium) 15,872 707,258 Agree Realty Corp. R 6,093 185,288 AIA Group, Ltd. (Hong Kong) 281,800 1,338,874 Alleghany Corp. † 73 29,739 Allianz SE (Germany) 5,979 1,010,676 Allied World Assurance Co. Holdings AG 15,554 1,605,017 American Capital Agency Corp. R 51,900 1,115,331 American Equity Investment Life Holding Co. 13,500 318,870 American Financial Group, Inc. 24,080 1,389,657 American International Group, Inc. 4,300 215,043 Amtrust Financial Services, Inc. 7,153 269,024 Aon PLC 77,000 6,489,560 Arch Capital Group, Ltd. † 505 29,058 Arlington Asset Investment Corp. Class A 3,921 103,828 ARMOUR Residential REIT, Inc. R 18,061 74,411 Ascendas Real Estate Investment Trust (Singapore) R 27,000 48,493 Ashford Hospitality Prime, Inc. R 4,211 63,670 Ashford Hospitality Trust, Inc. R 21,053 237,267 Aspen Insurance Holdings, Ltd. 377 14,967 Assicurazioni Generali SpA (Italy) 33,899 755,621 Associated Banc-Corp. 103,400 1,867,404 Australia & New Zealand Banking Group, Ltd. (Australia) 30,681 942,924 AvalonBay Communities, Inc. R 16,689 2,191,599 AXA SA (France) 40,290 1,047,111 Axis Capital Holdings, Ltd. 36,419 1,669,811 Dynamic Asset Allocation Balanced Fund 35 COMMON STOCKS (54.9%)* cont. Shares Value Financials cont. Banca Popolare di Milano Scarl (Italy) † 142,171 $142,979 Banco Bilbao Vizcaya Argentaria SA (Right) (Spain) † 50,437 11,812 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 50,437 605,766 Banco Espirito Santo SA (Portugal) † 168,040 314,609 Banco Latinoamericano de Exportaciones SA Class E (Panama) 13,487 356,192 Banco Santander SA (Spain) 78,130 744,947 Bank Hapoalim BM (Israel) 3,700 21,113 Bank Leumi Le-Israel BM (Israel) † 5,294 20,645 Bank of East Asia, Ltd. (Hong Kong) 6,400 25,074 Bank of Kentucky Financial Corp. 3,444 129,288 Bank of Yokohama, Ltd. (The) (Japan) 95,000 473,524 BankUnited, Inc. 854 29,694 Barclays PLC (United Kingdom) 112,516 437,814 Bellway PLC (United Kingdom) 8,378 231,859 Beni Stabili SpA (Italy) R 117,426 101,107 Berkshire Hathaway, Inc. Class B † 6,345 792,935 BNP Paribas SA (France) 12,158 937,802 BOC Hong Kong Holdings, Ltd. (Hong Kong) 10,500 29,977 BofI Holding, Inc. † 3,780 324,135 British Land Company PLC (United Kingdom) R 8,790 95,839 Broadridge Financial Solutions, Inc. 752 27,929 Canadian Imperial Bank of Commerce (Canada) 734 63,242 CapitaMall Trust (Singapore) R 31,000 46,559 Cardinal Financial Corp. 11,265 200,855 Carlyle Group LP (The) (Partnership shares) 4,704 165,299 CBL & Associates Properties, Inc. R 7,700 136,675 Challenger, Ltd. (Australia) 67,856 403,075 Chiba Bank, Ltd. (The) (Japan) 7,000 43,086 Chimera Investment Corp. R 142,579 436,292 China Pacific Insurance (Group) Co., Ltd. (China) 18,400 65,768 Chubb Corp. (The) 958 85,549 Citizens & Northern Corp. 7,260 143,095 City National Corp. 24,961 1,964,930 CNO Financial Group, Inc. 14,371 260,115 Commonwealth Bank of Australia (Australia) 21,653 1,558,688 CoreLogic, Inc. † 79,800 2,397,192 Credicorp, Ltd. (Peru) 1,500 206,880 Credit Acceptance Corp. † 1,648 234,263 Credit Agricole SA (France) † 53,441 842,615 Credit Saison Co., Ltd. (Japan) 17,900 355,495 Credit Suisse Group AG (Switzerland) 10,778 348,558 CYS Investments, Inc. R 10,961 90,538 DBS Group Holdings, Ltd. (Singapore) 37,000 476,355 Deutsche Bank AG (Germany) 12,916 577,851 Deutsche Wohnen AG (Germany) 2,809 60,214 Dexus Property Group (Australia) R 464,843 457,038 DFC Global Corp. † 11,703 103,337 Discover Financial Services 102,300 5,952,837 36 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Financials cont. Dubai Islamic Bank PJSC (United Arab Emirates) † 72,448 $121,108 East West Bancorp, Inc. 4,092 149,358 Education Realty Trust, Inc. R 31,330 309,227 Encore Capital Group, Inc. † 7,580 346,406 EPR Properties R 3,184 169,994 Erste Group Bank AG (Czech Republic) 9,256 316,238 Eurazeo SA (France) 1,896 170,356 Everest Re Group, Ltd. 195 29,845 Federal Agricultural Mortgage Corp. Class C 4,447 147,863 Federal Realty Investment Trust R 8,700 998,064 Financial Institutions, Inc. 7,476 172,098 First Community Bancshares Inc. 7,028 114,978 First Industrial Realty Trust R 6,874 132,806 First Niagara Financial Group, Inc. 184,900 1,747,305 FirstMerit Corp. 8,750 182,263 Flushing Financial Corp. 7,386 155,623 Genworth Financial, Inc. Class A † 44,357 786,450 Gjensidige Forsikring ASA (Norway) 2,944 59,885 Glimcher Realty Trust R 13,141 131,804 Goldman Sachs Group, Inc. (The) 59,654 9,774,308 GPT Group (Australia) R 143,863 488,383 Grupo Financiero Banorte SAB de CV (Mexico) 26,000 175,829 Hammerson PLC (United Kingdom) R 36,052 332,977 Hang Seng Bank, Ltd. (Hong Kong) 34,400 548,778 Hanmi Financial Corp. 14,557 339,178 Hannover Rueckversicherung AG (Germany) 653 58,411 Heartland Financial USA, Inc. 5,022 135,544 Heritage Financial Group, Inc. 6,137 120,592 HFF, Inc. Class A 18,722 629,246 Hibernia REIT PLC (Ireland) † R 305,456 445,218 Hongkong Land Holdings, Ltd. (Hong Kong) 18,000 116,419 HSBC Holdings PLC (United Kingdom) 181,286 1,836,053 ING Groep NV GDR (Netherlands) † 38,035 538,399 Insurance Australia Group, Ltd. (Australia) 125,828 651,218 Intact Financial Corp. (Canada) 2,595 161,498 Invesco Mortgage Capital, Inc. R 5,605 92,314 Investor AB Class B (Sweden) 14,987 542,304 Investors Real Estate Trust R 15,497 139,163 Israel Corp, Ltd. (The) (Israel) † 33 18,414 iStar Financial, Inc. † R 13,101 193,371 Japan Retail Fund Investment Corp. (Japan) R 23 45,248 Joyo Bank, Ltd. (The) (Japan) 85,000 423,166 JPMorgan Chase & Co. 246,818 14,984,321 Julius Baer Group, Ltd. (Switzerland) 819 36,343 KeyCorp 132,600 1,888,224 Kilroy Realty Corp. R 10,500 615,090 KKR & Co. LP 7,400 169,016 Legal & General Group PLC (United Kingdom) 144,999 494,832 Dynamic Asset Allocation Balanced Fund 37 COMMON STOCKS (54.9%)* cont. Shares Value Financials cont. Lexington Realty Trust R 30,800 $336,028 Lloyds Banking Group PLC (United Kingdom) † 1,064,978 1,325,394 LTC Properties, Inc. R 8,071 303,712 M&T Bank Corp. 538 65,259 Maiden Holdings, Ltd. (Bermuda) 12,416 154,952 MainSource Financial Group, Inc. 11,141 190,511 Metro Bank PLC (acquired 1/15/14, cost $145,960) (Private) (United Kingdom)† ∆∆ F 6,857 144,710 MFA Financial, Inc. R 17,985 139,384 MicroFinancial, Inc. 8,335 65,596 Mitsubishi Estate Co., Ltd. (Japan) 16,000 380,768 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 104,100 571,058 Mizrahi Tefahot Bank, Ltd. (Israel) 1,510 20,640 MS&AD Insurance Group Holdings (Japan) 2,500 57,166 Muenchener Rueckversicherungs AG (Germany) 1,844 402,905 National Australia Bank, Ltd. (Australia) 17,590 579,726 National Health Investors, Inc. R 4,537 274,307 Natixis (France) 46,944 344,768 Nelnet, Inc. Class A 6,798 278,038 Oberoi Realty, Ltd. (India) † 15,320 55,430 Ocwen Financial Corp. † 3,947 154,643 OFG Bancorp (Puerto Rico) 6,747 115,981 One Liberty Properties, Inc. R 7,385 157,448 Pacific Premier Bancorp, Inc. † 6,985 112,738 PacWest Bancorp 5,982 257,286 PartnerRe, Ltd. 244 25,254 Partners Group Holding AG (Switzerland) 111 31,189 Peoples Bancorp, Inc. 6,758 167,125 Performant Financial Corp. † 14,298 129,397 Persimmon PLC (United Kingdom) 11,449 256,914 PHH Corp. † 5,975 154,394 PNC Financial Services Group, Inc. 96,282 8,376,534 Popular, Inc. (Puerto Rico) † 5,753 178,285 Portfolio Recovery Associates, Inc. † 7,264 420,295 ProAssurance Corp. 5,283 235,252 Protective Life Corp. 5,785 304,233 Prudential PLC (United Kingdom) 59,446 1,257,152 PS Business Parks, Inc. R 4,344 363,245 Public Storage R 19,182 3,231,975 Ramco-Gershenson Properties Trust R 9,058 147,645 Rayonier, Inc. R 17,000 780,470 Regus PLC (United Kingdom) 107,644 395,527 RenaissanceRe Holdings, Ltd. 353 34,453 Republic Bancorp, Inc. Class A 4,467 100,954 Resona Holdings, Inc. (Japan) 158,200 763,624 SCOR SE (France) 6,721 235,183 Sekisui House, Ltd. (Japan) 7,500 92,927 Select Income REIT R 5,684 172,055 38 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Financials cont. Shopping Centres Australasia Property Group (Australia) R 84,420 $130,011 Signature Bank † 326 40,942 Simon Property Group, Inc. R 40,931 6,712,684 Skandinaviska Enskilda Banken AB (Sweden) 44,523 611,200 Sovran Self Storage, Inc. R 1,400 102,830 St James’s Place PLC (United Kingdom) 30,814 423,815 Starwood Property Trust, Inc. R 4,349 102,593 Starwood Waypoint Residential Trust † R 869 25,019 State Street Corp. 85,600 5,953,480 Stewart Information Services Corp. 10,122 355,586 Sumitomo Mitsui Financial Group, Inc. (Japan) 26,000 1,108,289 Summit Hotel Properties, Inc. R 19,503 180,988 Sun Hung Kai Properties, Ltd. (Hong Kong) 9,000 110,356 Surya Semesta Internusa Tbk PT (Indonesia) 2,601,300 221,235 Swedbank AB Class A (Sweden) 21,050 564,928 Swiss Re AG (Switzerland) 502 46,535 Symetra Financial Corp. 12,487 247,492 Third Point Reinsurance, Ltd. (Bermuda) † 13,014 206,272 Tokio Marine Holdings, Inc. (Japan) 2,600 77,949 Tokyu Fudosan Holdings Corp. (Japan) † 78,400 583,530 Toronto-Dominion Bank (Canada) 2,006 94,049 Travelers Cos., Inc. (The) 74,770 6,362,927 Tryg A/S (Denmark) 686 67,849 UBS AG (Switzerland) 49,798 1,028,575 UniCredit SpA (Italy) 66,261 605,216 United Community Banks, Inc. † 7,440 144,410 Universal Health Realty Income Trust R 1,885 79,622 Validus Holdings, Ltd. 835 31,488 Visa, Inc. Class A 500 107,930 W.R. Berkley Corp. 808 33,629 WageWorks, Inc. † 4,384 245,986 Wells Fargo & Co. 17,164 853,737 Westfield Group (Australia) 34,065 323,960 Westpac Banking Corp. (Australia) 19,416 622,692 Wheelock and Co., Ltd. (Hong Kong) 128,000 501,156 WP Carey, Inc. R 7,700 462,539 Zurich Insurance Group AG (Switzerland) 164 50,347 Health care (6.8%) Abaxis, Inc. † 1,559 60,614 AbbVie, Inc. 83,827 4,308,708 ACADIA Pharmaceuticals, Inc. † 5,083 123,669 Accuray, Inc. † 13,821 132,682 Actavis PLC † 1,200 247,020 Actelion, Ltd. (Switzerland) 6,484 613,892 Aegerion Pharmaceuticals, Inc. † 4,026 185,679 Aetna, Inc. 66,400 4,978,008 Alere, Inc. † 7,766 266,762 Dynamic Asset Allocation Balanced Fund 39 COMMON STOCKS (54.9%)* cont. Shares Value Health care cont. Align Technology, Inc. † 2,391 $123,830 Alkermes PLC † 4,250 187,383 Amedisys, Inc. † 6,570 97,827 AmSurg Corp. † 4,869 229,233 Antares Pharma, Inc. † 24,891 87,119 Ariad Pharmaceuticals, Inc. † 30,495 245,790 Array BioPharma, Inc. † 14,338 67,389 Astellas Pharma, Inc. (Japan) 44,000 521,246 AstraZeneca PLC (United Kingdom) 25,697 1,660,722 athenahealth, Inc. † 656 105,117 AtriCure, Inc. † 6,334 119,143 Auxilium Pharmaceuticals, Inc. † 7,145 194,201 Bayer AG (Germany) 12,156 1,644,192 Biospecifics Technologies Corp. † 2,672 69,258 C.R. Bard, Inc. 170 25,157 Cardinal Health, Inc. 60,434 4,229,171 Catamaran Corp. † 406 18,164 Celgene Corp. † 21,982 3,068,687 Celldex Therapeutics, Inc. † 2,065 36,489 Centene Corp. † 1,366 85,034 Chemed Corp. 5,219 466,840 Coloplast A/S Class B (Denmark) 11,560 935,363 Community Health Systems, Inc. † 7,077 277,206 Computer Programs & Systems, Inc. 1,146 74,032 Conatus Pharmaceuticals, Inc. † 2,038 16,579 Conmed Corp. 9,826 426,940 CSL, Ltd. (Australia) 280 18,069 Cubist Pharmaceuticals, Inc. † 6,273 458,870 Cyberonics, Inc. † 1,409 91,937 DexCom, Inc. † 2,784 115,146 Eisai Co., Ltd. (Japan) 500 19,447 Eli Lilly & Co. 54,425 3,203,456 Enanta Pharmaceuticals, Inc. † 2,005 80,180 Endo International PLC † 1,994 136,888 Forest Laboratories, Inc. † 506 46,689 GlaxoSmithKline PLC (United Kingdom) 48,024 1,274,206 Globus Medical, Inc. Class A † 6,137 163,183 Greatbatch, Inc. † 11,742 539,193 Grifols SA ADR (Spain) 7,761 320,529 Haemonetics Corp. † 1,748 56,967 Hanger, Inc. † 7,639 257,282 Health Net, Inc. † 18,786 638,912 HealthSouth Corp. 1,593 57,236 Henry Schein, Inc. † 204 24,351 Hill-Rom Holdings, Inc. 6,902 266,003 Hisamitsu Pharmaceutical Co., Inc. (Japan) 7,000 315,705 Impax Laboratories, Inc. † 9,148 241,690 Insulet Corp. † 4,366 207,036 40 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Health care cont. Insys Therapeutics, Inc. † 8,584 $355,635 Intercept Pharmaceuticals, Inc. † 381 125,650 InterMune, Inc. † 7,099 237,604 Intuitive Surgical, Inc. † 6,600 2,890,734 Isis Pharmaceuticals, Inc. † 2,246 97,050 Jazz Pharmaceuticals PLC † 12,776 1,771,776 Johnson & Johnson 138,293 13,584,521 Kindred Healthcare, Inc. 9,074 212,513 Laboratory Corp. of America Holdings † 227 22,294 Lexicon Pharmaceuticals, Inc. † 19,047 32,951 McKesson Corp. 39,136 6,910,244 MedAssets, Inc. † 12,699 313,792 Medicines Co. (The) † 10,195 289,742 Mednax, Inc. † 350 21,693 Merck & Co., Inc. 160,322 9,101,480 Merrimack Pharmaceuticals, Inc. † S 20,882 105,245 Nanosphere, Inc. † 34,024 73,152 Nektar Therapeutics † 9,825 119,079 NewLink Genetics Corp. † 1,864 52,938 Novartis AG (Switzerland) 13,385 1,135,541 Novo Nordisk A/S Class B (Denmark) 15,755 717,491 NPS Pharmaceuticals, Inc. † 4,884 146,178 NxStage Medical, Inc. † 6,599 84,071 Omega Healthcare Investors, Inc. R 3,869 129,689 OraSure Technologies, Inc. † 21,968 175,085 Orion OYJ Class B (Finland) 16,146 487,356 Otsuka Holdings Company, Ltd. (Japan) 600 17,913 Patterson Cos., Inc. 405 16,913 Perrigo Co. PLC 182 28,148 Pfizer, Inc. 353,106 11,341,765 Prestige Brands Holdings, Inc. † 7,261 197,862 Providence Service Corp. (The) † 11,558 326,860 Questcor Pharmaceuticals, Inc. 5,031 326,663 Receptos, Inc. † 2,772 116,258 Repligen Corp. † 6,738 86,651 Retrophin, Inc. † 5,921 125,940 Roche Holding AG-Genusschein (Switzerland) 5,421 1,624,982 Salix Pharmaceuticals, Ltd. † 5,837 604,772 Sanofi (France) 19,407 2,023,384 Sequenom, Inc. † 22,261 54,539 Shire PLC (United Kingdom) 5,486 269,349 SIGA Technologies, Inc. † 31,255 96,891 STAAR Surgical Co. † 17,565 330,222 Stada Arzneimittel AG (Germany) 1,840 78,746 Steris Corp. 3,065 146,354 Stryker Corp. 275 22,404 Sucampo Pharmaceuticals, Inc. Class A † 9,744 69,670 Sunesis Pharmaceuticals, Inc. † 8,588 56,767 Dynamic Asset Allocation Balanced Fund 41 COMMON STOCKS (54.9%)* cont. Shares Value Health care cont. Suzuken Co., Ltd. (Japan) 5,800 $224,148 Takeda Pharmaceutical Co., Ltd. (Japan) 7,800 369,261 Teva Pharmaceutical Industries, Ltd. (Israel) 1,330 68,683 Thoratec Corp. † 2,567 91,924 Threshold Pharmaceuticals, Inc. † 15,980 76,065 Trevena, Inc. † 3,802 29,884 Trinity Biotech PLC ADR (Ireland) 5,370 130,115 Triple-S Management Corp. Class B (Puerto Rico) † 3,751 60,541 VCA Antech, Inc. † 15,900 512,457 WellCare Health Plans, Inc. † 6,055 384,614 WellPoint, Inc. 52,700 5,246,285 Technology (9.0%) Accenture PLC Class A 394 31,410 Activision Blizzard, Inc. 170,900 3,493,196 Actuate Corp. † 29,230 175,965 Acxiom Corp. † 12,385 425,982 Advanced Energy Industries, Inc. † 5,147 126,102 Agilent Technologies, Inc. 19,900 1,112,808 Alcatel-Lucent (France) † 32,688 128,883 Amber Road, Inc. † 2,552 39,301 Amdocs, Ltd. 793 36,843 Anixter International, Inc. 4,832 490,545 AOL, Inc. † 63,064 2,760,311 Apple, Inc. 27,103 14,547,264 ASML Holding NV (Netherlands) 6,820 631,664 Aspen Technology, Inc. † 5,801 245,730 ASUSTeK Computer, Inc. (Taiwan) 11,000 108,709 AVG Technologies NV (Netherlands) † 5,912 123,916 Baidu, Inc. ADR (China) † 1,000 152,380 Bottomline Technologies, Inc. † 2,180 76,627 Brightcove, Inc. † 10,267 100,925 Broadcom Corp. Class A 200,465 6,310,638 Brocade Communications Systems, Inc. † 254,133 2,696,351 CA, Inc. 107,900 3,341,663 CACI International, Inc. Class A † 1,004 74,095 Cadence Design Systems, Inc. † 210,400 3,269,616 Calix, Inc. † 5,352 45,117 Cap Gemini (France) 8,750 662,391 Cavium, Inc. † 1,762 77,052 Ceva, Inc. † 9,776 171,667 Cirrus Logic, Inc. † 5,107 101,476 Commvault Systems, Inc. † 2,295 149,060 Cornerstone OnDemand, Inc. † 4,115 196,985 CSG Systems International, Inc. 2,550 66,402 Dassault Systemes SA (France) 551 64,553 DST Systems, Inc. 298 28,247 EMC Corp. 322,300 8,834,243 42 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Technology cont. EnerSys 7,666 $531,177 Entegris, Inc. † 17,254 208,946 F5 Networks, Inc. † 35,800 3,817,354 Fairchild Semiconductor International, Inc. † 6,358 87,677 FEI Co. 2,031 209,234 Fortinet, Inc. † 150,600 3,317,718 Freescale Semiconductor, Ltd. † 8,231 200,919 GenMark Diagnostics, Inc. † 24,532 243,848 Gentex Corp. 38,000 1,198,140 Google, Inc. Class A † 3,030 3,376,965 GT Advanced Technologies, Inc. † 4,043 68,933 Hoya Corp. (Japan) 2,100 65,657 Iliad SA (France) 562 162,048 inContact, Inc. † 9,095 87,312 Infoblox, Inc. † 3,572 71,654 Inotera Memories, Inc. (Taiwan) † 236,000 185,256 Integrated Silicon Solutions, Inc. † 21,043 327,219 Internet Initiative Japan, Inc. (Japan) 7,800 187,952 IntraLinks Holdings, Inc. † 17,547 179,506 Intuit, Inc. 802 62,339 Itochu Techno-Solutions Corp. (Japan) 400 16,900 Keyence Corp. (Japan) 1,900 781,652 Konica Minolta Holdings, Inc. (Japan) 93,500 870,822 L-3 Communications Holdings, Inc. 20,271 2,395,019 Lexmark International, Inc. Class A 3,622 167,662 Magnachip Semiconductor Corp. (South Korea) † 4,406 61,420 Manhattan Associates, Inc. † 11,807 413,599 Marvell Technology Group, Ltd. 191,800 3,020,850 Maxim Integrated Products, Inc. 1,252 41,466 Mellanox Technologies, Ltd. (Israel) † 2,516 98,451 Mentor Graphics Corp. 19,629 432,231 MICROS Systems, Inc. † 541 28,635 Microsemi Corp. † 4,047 101,296 Microsoft Corp. 304,312 12,473,749 MTS Systems Corp. 1,593 109,105 NetApp, Inc. 121,700 4,490,730 Netscout Systems, Inc. † 4,216 158,437 NIC, Inc. 4,500 86,895 Nomura Research Institute, Ltd. (Japan) 13,200 416,087 NTT Data Corp. (Japan) 6,900 267,906 NXP Semiconductor NV † 1,000 58,810 Omnivision Technologies, Inc. † 12,377 219,073 Omron Corp. (Japan) 19,800 814,927 Oracle Corp. 320,298 13,103,391 Pegatron Corp. (Taiwan) 67,000 100,102 Perficient, Inc. † 9,130 165,436 Photronics, Inc. † 16,643 141,965 Plantronics, Inc. 1,407 62,541 Dynamic Asset Allocation Balanced Fund 43 COMMON STOCKS (54.9%)* cont. Shares Value Technology cont. Proofpoint, Inc. † 2,774 $102,860 PTC, Inc. † 5,209 184,555 QLIK Technologies, Inc. † 1,752 46,586 Quantum Corp. † 86,823 105,924 RF Micro Devices, Inc. † 56,320 443,802 Rockwell Automation, Inc. 30,200 3,761,410 Rovi Corp. † 8,982 204,610 Safeguard Scientifics, Inc. † 9,329 206,917 Sage Group PLC (The) (United Kingdom) 1,387 9,668 Samsung Electronics Co., Ltd. (South Korea) 132 166,923 SAP AG (Germany) 3,529 285,675 Sartorius AG (Preference) (Germany) 1,769 241,708 SciQuest, Inc. † 2,837 76,642 Semtech Corp. † 4,336 109,874 Silicon Graphics International Corp. † 4,588 56,341 Silicon Image, Inc. † 26,483 182,733 SoftBank Corp. (Japan) 16,900 1,274,588 SolarWinds, Inc. † 7,890 336,351 Sparton Corp. † 5,923 173,425 SS&C Technologies Holdings, Inc. † 3,609 144,432 Symantec Corp. 179,565 3,585,913 Synaptics, Inc. † 4,223 253,464 Synopsys, Inc. † 823 31,611 Tech Data Corp. † 5,092 310,408 Tencent Holdings, Ltd. (China) 4,300 299,392 Tokyo Electron, Ltd. (Japan) 9,200 564,837 Toshiba Corp. (Japan) 35,000 147,936 Tyler Technologies, Inc. † 2,840 237,651 Ultimate Software Group, Inc. † 2,008 275,096 Ultra Clean Holdings, Inc. † 15,774 207,428 Unisys Corp. † 7,153 217,880 United Internet AG (Germany) 10,699 502,395 VeriFone Systems, Inc. † 8,247 278,914 Verint Systems, Inc. † 3,558 166,977 VeriSign, Inc. † 619 33,370 Vocus, Inc. † 9,841 131,181 Western Digital Corp. 74,047 6,798,996 XO Group, Inc. † 11,229 113,862 Yandex NV Class A (Russia) † 5,736 173,170 Zynga, Inc. Class A † 19,527 83,966 Transportation (1.4%) Aegean Marine Petroleum Network, Inc. (Greece) 27,212 268,310 Aeroflot — Russian Airlines OJSC (Russia) † 88,977 139,777 Alaska Air Group, Inc. 16,618 1,550,626 ANA Holdings, Inc. (Japan) 5,000 10,827 Canadian National Railway Co. (Canada) 600 33,710 Cathay Pacific Airways, Ltd. (Hong Kong) 6,000 11,195 44 Dynamic Asset Allocation Balanced Fund COMMON STOCKS (54.9%)* cont. Shares Value Transportation cont. Central Japan Railway Co. (Japan) 7,700 $902,243 China Southern Airlines Co., Ltd. (China) 340,000 110,462 ComfortDelgro Corp., Ltd. (Singapore) 245,000 387,041 Copa Holdings SA Class A (Panama) 712 103,375 Delta Air Lines, Inc. 182,531 6,324,699 Deutsche Post AG (Germany) 20,119 747,526 Diana Shipping, Inc. (Greece) † 11,955 143,340 East Japan Railway Co. (Japan) 600 44,175 Hankyu Hanshin Holdings, Inc. (Japan) 3,000 16,322 Hawaiian Holdings, Inc. † 18,496 258,204 International Consolidated Airlines Group SA (Spain) † 103,214 719,495 Japan Airlines Co., Ltd. (Japan) UR 10,500 516,176 Jaypee Infratech, Ltd. (India) † 98,463 34,922 Kuehne & Nagel International AG (Switzerland) 294 41,138 Matson, Inc. 2,574 63,552 MTR Corp. (Hong Kong) 5,000 18,553 Nippon Express Co., Ltd. (Japan) 3,000 14,659 Quality Distribution, Inc. † 36,369 472,433 Republic Airways Holdings, Inc. † 14,496 132,493 Ryanair Holdings PLC ADR (Ireland) † 840 49,400 Singapore Airlines, Ltd. (Singapore) 2,000 16,678 SkyWest, Inc. 9,732 124,180 Southwest Airlines Co. 158,119 3,733,190 Spirit Airlines, Inc. † 9,642 572,735 StealthGas, Inc. (Greece) † 45,089 512,662 Swift Transportation Co. † 24,395 603,776 Tobu Railway Co., Ltd. (Japan) 3,000 14,491 Union Pacific Corp. 590 110,719 United Parcel Service, Inc. Class B 928 90,369 Universal Truckload Services, Inc. 828 23,929 West Japan Railway Co. (Japan) 500 20,383 XPO Logistics, Inc. † 7,173 210,958 Yamato Transport Co., Ltd. (Japan) 19,000 409,060 Utilities and power (1.7%) Beijing Enterprises Water Group, Ltd. (China) 406,000 284,224 Centrica PLC (United Kingdom) 150,703 828,353 China Resources Gas Group, Ltd. (China) 46,000 146,606 Chubu Electric Power Co., Inc. (Japan) 7,500 88,117 CLP Holdings, Ltd. (Hong Kong) 2,000 15,127 CMS Energy Corp. 57,225 1,675,548 Edison International 69,000 3,906,090 Enbridge, Inc. (Canada) 873 39,650 Enel SpA (Italy) 112,981 639,403 ENI SpA (Italy) 42,042 1,054,708 Entergy Corp. 37,525 2,508,546 Fortum OYJ (Finland) 1,787 40,621 GDF Suez (France) 23,486 642,580 Dynamic Asset Allocation Balanced Fund 45 COMMON STOCKS (54.9%)* cont. Shares Value Utilities and power cont. ITC Holdings Corp. 339 $12,662 Kinder Morgan, Inc. 580 18,844 National Grid PLC (United Kingdom) 3,135 42,962 Origin Energy, Ltd. (Australia) 27,504 364,684 PG&E Corp. 94,364 4,076,525 PPL Corp. 134,616 4,461,174 Red Electrica Corporacion SA (Spain) 11,256 914,903 Snam SpA (Italy) 6,444 37,730 Southern Co. (The) 1,818 79,883 Terna SPA (Italy) 6,323 33,868 Tokyo Gas Co., Ltd. (Japan) 93,000 471,542 UGI Corp. 23,800 1,085,518 United Utilities Group PLC (United Kingdom) 40,365 530,281 Veolia Environnement (France) 17,124 338,765 Total common stocks (cost $634,012,855) CORPORATE BONDS AND NOTES (20.9%)* Principal amount Value Basic materials (1.4%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $76,000 $81,550 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 90,000 94,995 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 1,050,000 1,329,563 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 93,038 Archer Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 851,000 962,604 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 527,000 517,778 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 169,000 181,675 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 230,050 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 132,975 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 380,000 408,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 234,750 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 218,069 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 85,000 87,952 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 58,000 59,935 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 98,000 116,518 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 145,000 155,513 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 220,000 209,924 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 295,000 377,732 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 525,000 550,435 46 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Basic materials cont. Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 $75,000 $74,439 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 74,837 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 250,000 264,063 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 360,000 379,800 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 105,000 106,838 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 215,000 236,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 335,000 352,588 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 110,000 118,525 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 105,000 105,131 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 345,000 376,481 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 150,000 178,500 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 150,075 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 70,000 69,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 170,000 176,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 215,000 240,800 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 90,000 98,775 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 580,000 583,625 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 150,000 133,500 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,650 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 225,000 232,594 International Paper Co. sr. unsec. notes 7.95s, 2018 1,070,000 1,308,661 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 381,150 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 255,000 282,413 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 310,000 400,453 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 655,000 767,236 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 328,316 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 40,000 39,972 Momentive Performance Materials, Inc. company guaranty sr.notes 8 7/8s, 2020 10,000 10,825 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 28,000 30,025 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 12,000 12,958 Dynamic Asset Allocation Balanced Fund 47 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Basic materials cont. New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) $135,000 $142,088 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 135,000 137,481 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 220,000 245,850 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 300,000 311,964 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 230,050 PQ Corp. 144A sr. notes 8 3/4s, 2018 230,000 251,275 Rio Tinto Finance USA PLC company guaranty sr. unsec. unsub. notes 1 5/8s, 2017 (United Kingdom) 865,000 866,618 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 265,000 344,717 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 284,000 304,074 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 228,000 245,163 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 201,150 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 180,000 194,175 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 160,000 176,400 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 136,013 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr.unsub. notes 7 1/2s, 2025 (Ireland) 55,000 62,150 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 10,000 10,825 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 59,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,438 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 305,000 343,888 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 55,000 58,850 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 180,000 184,950 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 47,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 345,000 343,275 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 435,000 533,870 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 405,000 520,564 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 180,000 198,172 48 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Capital goods (0.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $360,000 $391,500 American Axle & Manufacturing, Inc. company guaranty sr.unsec. notes 7 3/4s, 2019 425,000 491,406 American Axle & Manufacturing, Inc. company guaranty sr.unsec. notes 6 5/8s, 2022 275,000 298,031 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,219 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 180,031 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 320,000 371,600 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 195,000 206,213 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 255,000 268,388 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 240,000 268,558 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 135,000 136,350 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 139,375 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 315,000 349,650 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 865,000 993,344 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 400,000 382,000 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 510,000 487,605 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 798,000 845,880 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 230,000 174,800 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 290,000 254,754 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 245,000 226,286 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 221,450 Kratos Defense & Security Solutions, Inc. company guaranty sr.notes 10s, 2017 110,000 116,325 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 771,000 1,023,913 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 90,525 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 405,000 396,900 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 132,275 Pittsburgh Glass Works, LLC 144A company guaranty sr.notes 8s, 2018 240,000 261,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 205,000 217,300 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 135,000 143,967 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 109,875 Dynamic Asset Allocation Balanced Fund 49 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 $245,000 $256,638 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 223,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 112,350 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 223,706 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 205,000 224,988 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 59,813 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 330,000 353,100 Thermadyne Holdings Corp. company guaranty sr.notes 9s, 2017 223,000 239,168 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 116,600 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 55,000 60,913 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 45,000 45,788 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 305,663 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 185,000 182,225 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 736,000 839,433 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 100,000 99,823 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 110,000 116,050 Waste Management, Inc. company guaranty sr. unsec. notes 7 3/4s, 2032 370,000 511,845 Communication services (2.0%) Adelphia Communications Corp. escrow bonds zero%, 2014 270,000 1,890 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 165,000 186,211 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 205,887 American Tower Corp. sr. unsec. notes 7s, 2017 R 440,000 511,108 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 865,000 872,486 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 480,000 570,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 93,300 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 140,000 159,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 196,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 108,900 50 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 $150,000 $164,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 176,344 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 82,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 240,000 253,800 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 225,000 238,781 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 52,563 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 865,000 987,572 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 690,000 896,282 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 110,000 136,411 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 75,000 79,781 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 440,000 447,150 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 75,000 81,322 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 150,000 167,625 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 435,000 627,778 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 365,000 389,638 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 230,000 239,200 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 445,000 526,213 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 190,400 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 62,700 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 295,000 323,763 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 325,000 366,438 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 109,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 230,475 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 440,000 466,400 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 1,045,000 1,099,863 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 185,000 249,368 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 207,431 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,388 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 227,588 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 85,000 89,675 Dynamic Asset Allocation Balanced Fund 51 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Communication services cont. Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 $125,000 $136,250 Nil International Telecom SCA 144A company guaranty sr.unsec. notes 7 7/8s, 2019 (Luxembourg) 160,000 108,400 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 277,000 287,074 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 252,425 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 165,000 165,413 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 864,000 964,746 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 115,000 127,035 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 510,000 477,406 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 13,796 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 73,325 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 253,000 245,259 Sprint Capital Corp. company guaranty 6 7/8s, 2028 995,000 965,150 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 215,000 252,894 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 135,000 146,813 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 490,000 599,025 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 445,000 489,500 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 255,000 277,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 35,000 37,538 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 95,000 102,006 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 295,000 313,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 90,950 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 255,000 270,619 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 425,000 444,656 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 400,000 505,302 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 162,000 165,442 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 291,894 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 43,000 53,722 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 200,000 237,045 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 935,000 1,288,510 52 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Communication services cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $150,000 $162,750 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 2,255,000 2,667,795 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 125,000 135,514 Verizon Communications, Inc. sr. unsec. unsub. notes 2.55s, 2019 865,000 868,239 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 160,000 197,828 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 240,000 302,300 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 260,650 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 850,000 840,568 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 395,000 448,325 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 355,000 374,525 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 370,000 389,888 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 441,788 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 165,000 177,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 107,250 Consumer cyclicals (2.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 350,000 432,251 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 510,000 707,140 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,150 Amazon.com, Inc. sr. unsec. notes 1.2s, 2017 851,000 842,582 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 285,000 328,463 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 150,000 152,625 American Media, Inc. 144A notes 13 1/2s, 2018 14,107 15,236 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 103,725 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 233,813 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 115,000 127,650 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 95,000 99,275 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 217,000 217,000 Dynamic Asset Allocation Balanced Fund 53 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer cyclicals cont. Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 $75,000 $72,469 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 270,000 287,550 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 130,000 134,268 Building Materials Corp. of America 144A company guaranty sr.notes 7 1/2s, 2020 240,000 258,600 Building Materials Corp. of America 144A company guaranty sr.notes 7s, 2020 95,000 101,888 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 110,000 119,350 Burlington Coat Factory Warehouse Corp. company guaranty sr.unsec. notes 10s, 2019 205,000 228,831 Caesars Entertainment Operating Co., Inc. company guaranty sr.notes 9s, 2020 192,000 172,320 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 336,875 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 205,000 268,688 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 430,000 463,176 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 200,000 205,000 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 170,000 181,050 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 48,051 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 185,000 187,313 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 73,000 73,548 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 110,000 110,825 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 624,000 719,160 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 345,000 366,563 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 197,969 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 40,000 40,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 105,000 100,931 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 27,719 Clear Channel Communications, Inc. company guaranty sr.notes 9s, 2021 280,000 292,250 Clear Channel Communications, Inc. company guaranty sr.notes 9s, 2019 255,000 267,750 Clear Channel Worldwide Holdings, Inc. company guaranty sr.unsec. notes 7 5/8s, 2020 240,000 259,200 54 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr.unsec. unsub. notes 6 1/2s, 2022 $840,000 $897,750 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 170,000 167,025 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 195,000 207,675 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 230,000 239,488 DH Services Luxembourg Sarl 144A company guaranty sr.unsec. notes 7 3/4s, 2020 (Luxembourg) 270,000 288,225 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 160,000 151,041 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 281,750 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 535,000 592,100 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 169,000 175,760 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 375,000 402,656 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 60,750 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 162,000 189,829 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 235,000 304,654 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,575,000 1,986,862 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 120,000 123,450 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 160,000 168,000 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 300,000 320,319 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 610,000 615,338 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 365,000 369,782 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 165,000 175,519 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 260,000 266,825 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 305,000 313,006 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 280,000 303,800 Great Canadian Gaming Corp. 144A company guaranty sr.unsec. notes 6 5/8s, 2022 (Canada) CAD 330,000 315,260 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr.unsec. notes 7s, 2020 $285,000 248,663 Grupo Televisa, S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 545,000 631,786 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 207,575 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 25,000 34,104 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 385,000 419,443 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 184,000 207,890 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 86,000 93,575 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 225,000 243,000 Dynamic Asset Allocation Balanced Fund 55 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer cyclicals cont. Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 $100,000 $95,007 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 300,000 307,125 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 160,000 173,000 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 137,025 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 179,231 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 220,119 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 260,000 288,600 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 100,000 104,250 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 435,000 451,313 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 75,000 84,447 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 157,688 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 309,375 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 111,038 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 170,000 180,200 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 92,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 271,575 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 300,000 291,750 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 115,000 117,013 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 409,925 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 315,000 382,319 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 255,000 262,223 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 610,000 557,605 Macy’s Retail Holdings, Inc. company guaranty sr.unsec. notes 3 7/8s, 2022 120,000 123,745 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 530,000 540,121 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 305,000 336,644 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 268,313 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 225,000 256,781 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 103,788 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 171,856 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 140,000 167,650 56 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 $135,000 $156,263 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 220,000 241,450 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 753,276 Navistar International Corp. sr. notes 8 1/4s, 2021 353,000 360,501 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 165,000 182,325 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 120,000 131,850 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 185,000 185,694 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 118,250 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 125,000 130,625 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr.unsec. notes 4 1/2s, 2020 95,000 95,713 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 295,000 323,763 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 195,000 217,913 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 115,000 113,640 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 139,988 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 335,000 329,138 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 203,775 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 145,000 156,238 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 130,000 133,250 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 275,000 319,688 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 150,000 167,625 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 25,000 27,250 QVC, Inc. 144A company guaranty sr. notes 4.85s, 2024 195,000 195,691 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 86,300 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,188 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 205,000 207,050 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 45,000 46,350 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 197,100 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 300,000 316,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 400,000 445,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 243,375 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 223,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 340,000 385,050 Dynamic Asset Allocation Balanced Fund 57 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer cyclicals cont. Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 $175,000 $182,000 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 65,000 64,513 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 91,125 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 525,000 553,875 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 56,650 Six Flags Entertainment Corp. 144A company guaranty sr.unsec. unsub. notes 5 1/4s, 2021 405,000 408,038 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,900 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,238 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 195,000 211,331 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 210,000 223,650 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 98,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 51,818 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 100,000 98,750 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 90,000 90,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 248,000 273,420 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 80,000 82,624 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 130,000 143,000 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN, 1 1/4s, 2017 865,000 857,090 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 51,000 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 191,760 202,307 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 61,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 170,000 170,850 Univision Communications, Inc. 144A company guaranty sr.unsec. notes 8 1/2s, 2021 410,000 454,075 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 844,000 1,092,839 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 50,000 54,538 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 165,000 164,294 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 65,000 65,714 Walt Disney Co. (The) sr. unsec. unsub. notes Ser. MTN, 1.1s, 2017 865,000 856,107 58 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer staples (1.3%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $315,000 $294,525 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 102,000 103,530 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 254,000 254,658 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 69,000 90,571 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 10,000 13,195 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 560,000 525,505 Anheuser-Busch InBev Finance, Inc. company guaranty sr.unsec. notes 1 1/4s, 2018 865,000 851,349 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 325,000 373,095 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 505,000 549,188 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 92,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 225,000 226,688 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 123,750 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 27,000 33,320 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 253,000 267,299 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 175,000 190,969 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 400,000 370,397 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 115,000 119,025 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 56,250 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 285,000 296,044 Coca-Cola Co. (The) sr. unsec. unsub. notes 5.35s, 2017 536,000 612,466 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 58,650 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 394,625 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 140,000 154,700 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 245,000 236,425 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 49,375 CVS Caremark Corp. sr. unsec. unsub. notes 2 1/4s, 2018 865,000 865,689 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 358,437 366,414 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 315,650 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 319,000 Dynamic Asset Allocation Balanced Fund 59 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer staples cont. Delhaize Group SA company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) $58,000 $60,111 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 407,000 409,730 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 165,000 218,416 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 310,650 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 425,000 456,875 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 295,000 371,010 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 189,030 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 415,000 408,256 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 101,175 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 235,000 251,450 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 111,957 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 93,075 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 69,063 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 37,275 Kerry Group Financial Services 144A company guaranty sr.unsec. notes 3.2s, 2023 (Ireland) 560,000 521,747 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 420,000 525,357 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 75,000 78,536 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 118,000 135,447 Kroger Co. (The) sr. notes 6.15s, 2020 40,000 46,658 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 75,000 80,250 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 550,000 605,688 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 311,000 339,379 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 302,000 379,074 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 393,000 460,702 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 295,000 307,952 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 346,000 434,324 PepsiCo, Inc. sr. unsec. unsub. notes 1 1/4s, 2017 859,000 856,777 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 30,000 32,250 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 185,000 189,625 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 285,000 286,425 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 205,000 233,956 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 88,800 60 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Consumer staples cont. SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 $270,000 $282,714 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 199,800 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 50,000 51,875 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,400 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 205,000 226,408 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 165,000 185,213 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 50,000 50,375 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 240,000 254,400 Walgreen Co. sr. unsec. unsub. notes 1.8s, 2017 648,000 652,356 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 235,000 242,675 Energy (2.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 111,825 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 86,100 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 375,000 377,344 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 195,000 147,225 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 500,000 636,630 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 128,000 142,371 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 175,000 206,989 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 215,000 256,606 Antero Resources Finance Corp. 144A company guaranty sr.unsec. notes 5 3/8s, 2021 180,000 182,700 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 50,000 52,724 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 254,000 256,194 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 262,000 279,030 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 134,375 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 195,000 214,988 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 885,000 927,531 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 865,000 878,490 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 160,000 168,000 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,515,000 1,705,108 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 385,000 412,913 Dynamic Asset Allocation Balanced Fund 61 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 $200,000 $227,500 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 253,000 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 75,436 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 63,525 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 70,850 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 260,000 269,750 Chevron Corp. sr. unsec. unsub. notes 1.104s, 2017 851,000 843,555 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 299,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 150,000 156,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 114,675 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 84,000 ConocoPhillips Co. company guaranty sr. unsec. notes 1.05s, 2017 865,000 854,770 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 390,000 423,638 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 323,563 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 451,500 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 369,510 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 53,500 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 150,000 150,750 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 180,000 177,068 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 225,000 238,500 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 324,000 364,889 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 425,000 439,875 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 295,000 320,813 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 55,000 59,263 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 580,000 601,750 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 81,400 62 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Energy cont. Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 $90,000 $97,875 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 175,000 221,197 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 190,000 206,625 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 70,000 90,866 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 315,375 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 370,000 410,238 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 370,000 378,788 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 410,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 490,000 510,825 Lone Pine Resources Canada, Ltd. escrow company guaranty sr.unsec. unsub. notes 10 3/8s, 2017 (Canada) F 100,000 5 Lukoil International Finance BV 144A company guaranty sr.unsec. notes 4.563s, 2023 (Russia) 200,000 183,462 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 170,000 205,838 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 184,188 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 113,850 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 275,000 214,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 380,000 359,100 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 223,650 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 510,000 550,178 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 151,900 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 211,088 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 266,320 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 188,238 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 212,800 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 199,263 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 445,000 472,145 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 16,000 8,480 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,840,000 1,759,114 Dynamic Asset Allocation Balanced Fund 63 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) $74,000 $61,975 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 220,000 237,984 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2024 (Mexico) 220,000 226,774 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 865,000 902,346 Plains Exploration & Production Co. company guaranty sr.unsec. notes 6 3/4s, 2022 1,056,000 1,166,880 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 110,000 118,800 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 96,900 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 331,144 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 125,000 127,813 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 125,000 129,375 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 895,050 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 99,750 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 520,000 566,800 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 100,000 106,750 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 205,000 224,543 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 610,000 660,325 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 570,000 588,959 Shell International Finance BV company guaranty sr. unsec. unsub. notes 5.2s, 2017 (Netherlands) 929,000 1,037,979 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 133,750 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 110,000 118,800 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,750 Spectra Energy Capital, LLC sr. notes 8s, 2019 250,000 306,589 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 235,000 259,102 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 60,000 60,545 Total Capital International SA company guaranty sr. unsec. unsub. notes 1.55s, 2017 (France) 851,000 859,369 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,850 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 222,600 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 110,000 127,868 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 130,000 147,099 Weatherford International, Ltd. of Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 440,000 666,278 64 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Energy cont. Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 $465,000 $499,294 Williams Cos., Inc. (The) notes 7 3/4s, 2031 14,000 15,707 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 39,000 46,337 Williams Partners LP sr. unsec. notes 5.4s, 2044 123,000 125,650 Williams Partners LP sr. unsec. notes 4.3s, 2024 122,000 122,247 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 87,125 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 380,000 406,600 Financials (5.9%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. notes 1 3/8s, 2017 928,000 929,230 Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.819s, 2014 (United Kingdom) 285,000 285,289 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 654,000 702,454 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 535,000 687,614 Aflac, Inc. sr. unsec. notes 6.9s, 2039 450,000 584,186 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 234,413 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 169,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 140,000 168,700 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 166,425 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 184,838 American Express Co. sr. unsec. notes 7s, 2018 545,000 646,409 American Express Co. sr. unsec. notes 6.15s, 2017 329,000 379,219 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 464,000 609,580 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 901,000 1,030,989 American International Group, Inc. sr. unsec. unsub. notes 3.8s, 2017 865,000 925,464 ARC Properties Operating Partnership LP/Clark Acquisition, LLC 144A company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 395,000 394,842 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 386,000 459,458 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 505,000 530,881 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 370,000 390,813 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 450,000 447,840 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 851,000 849,406 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 250,000 275,112 Bank of Montreal sr. unsec. unsub. notes Ser. MTN, 2 1/2s, 2017 (Canada) 851,000 881,331 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 615,000 626,366 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,640 Dynamic Asset Allocation Balanced Fund 65 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Financials cont. Bank of Nova Scotia sr. unsec. unsub. notes 1 3/8s, 2017 (Canada) $865,000 $856,199 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. notes 1.2s, 2017 (Japan) 877,000 871,247 Barclays Bank PLC jr. sub. stock FRB bonds 6.278s, perpetual maturity (United Kingdom) 580,000 577,852 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 190,000 254,663 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 695,000 691,525 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 240,000 285,695 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 330,000 340,588 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 190,000 181,306 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 1.6s, 2017 906,000 917,081 BNP Paribas SA bank guaranty sr. unsec. unsub. notes Ser. MTN, 1 3/8s, 2017 (France) 928,000 926,557 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 240,000 245,572 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 106,750 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 446,000 457,708 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 435,000 452,169 BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) 310,000 307,964 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 390,000 419,272 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,738 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 700,000 720,300 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 100,125 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 127,813 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 217,875 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 182,325 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 166,625 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 90,000 90,985 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 341,219 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 226,275 Citigroup, Inc. sr. unsec. unsub. notes 4.45s, 2017 865,000 934,223 Citigroup, Inc. sub. notes 5s, 2014 599,000 610,600 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 770,000 880,688 Commonwealth Bank of Australia of New York, NY sr. unsec. unsub. bonds 1 1/8s, 2017 1,183,000 1,178,437 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 180,000 152,100 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA bank guaranty sr. unsec. notes 3 3/8s, 2017 (Netherlands) 774,000 820,582 66 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Financials cont. Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 $210,000 $218,400 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 631,000 685,424 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 315,000 391,234 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 851,000 968,757 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 411,000 469,792 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 390,000 424,125 EPR Properties unsec. notes 5 1/4s, 2023 R 435,000 440,565 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 151,000 138,920 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 445,000 455,306 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 975,000 1,072,500 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 1,445,000 1,857,883 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 85,000 83,177 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 5.4s, 2017 1,286,000 1,435,460 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 590,000 718,850 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 990,000 1,197,107 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 434,000 436,884 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 164,000 186,698 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 205,000 228,692 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 490,000 508,282 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 425,000 406,174 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 430,000 421,516 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 340,000 378,152 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 260,000 277,550 HSBC Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 185,000 266,400 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 700,000 727,125 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 879,000 1,025,741 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 385,000 389,813 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 475,000 503,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 255,000 258,825 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,130,000 2,253,335 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 71,825 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 220,000 232,650 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 344,000 356,040 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 163,669 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 1,073,000 1,212,490 Dynamic Asset Allocation Balanced Fund 67 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Financials cont. JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 $862,000 $873,851 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 330,000 375,909 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 846,000 842,933 LBG Capital No. 1 PLC 144A bank guaranty unsec. sub. bonds 7 7/8s, 2020 (United Kingdom) 1,638,000 1,778,049 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 695,000 724,075 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 800,000 888,000 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 490,000 559,850 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 180,000 180,900 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 200,000 206,420 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.993s, 2026 125,000 107,828 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 1,270,000 1,420,338 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 300,000 354,000 MetLife, Inc. sr. unsec. unsub. notes 6 3/4s, 2016 865,000 970,064 Metropolitan Life Global Funding I 144A notes 3s, 2023 130,000 124,417 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 530,000 532,284 Morgan Stanley sr. unsec. notes 4 3/4s, 2017 850,000 927,630 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 115,000 123,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 260,000 278,200 National Australia Bank of New York, Ltd. sr. unsec. notes 2.3s, 2018 (Australia) 475,000 479,056 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 85,425 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 85,000 85,425 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 98,963 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 125,000 129,305 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 210,000 273,115 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 155,000 165,075 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 105,000 111,431 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 170,000 181,050 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 132,188 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 520,000 530,791 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 182,738 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 340,000 349,350 PNC Bank, NA sr. unsec. unsub. notes Ser. BKNT, 1 1/8s, 2017 870,000 867,023 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 375,000 393,985 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 405,000 445,500 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 260,000 259,025 68 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Financials cont. Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 $140,000 $152,950 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 225,000 274,500 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 265,000 272,619 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 200,000 198,750 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 395,000 484,268 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 155,000 162,349 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 865,000 870,626 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 725,000 735,875 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 789,000 820,148 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 211,000 216,054 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 695,000 714,308 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 129,000 137,923 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 600,000 637,250 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 225,000 233,686 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 350,000 360,850 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 147,000 161,789 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 50,000 50,545 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 784,000 772,997 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 135,000 158,963 Societe Generale SA bank guaranty sr. unsec. notes 2 3/4s, 2017 (France) 380,000 391,096 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 340,000 355,470 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 50,000 55,375 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 775,000 788,563 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 875,000 835,837 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.233s, 2037 475,000 391,775 Svenska Handelsbanken AB bank guaranty sr. unsec. notes 2 7/8s, 2017 (Sweden) 448,000 466,708 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 385,000 359,220 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 50,000 54,750 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 235,000 313,847 UBS AG of Stamford, CT sr. unsec. unsub. notes Ser. BKNT, 5 7/8s, 2017 767,000 878,807 Dynamic Asset Allocation Balanced Fund 69 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Financials cont. US Bank of NA of Cincinnati, OH sr. unsec. notes Ser. BKNT, 1.1s, 2017 $890,000 $891,706 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 340,000 353,600 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 1,900,000 1,881,000 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 500,000 513,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,800,000 1,912,500 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 250,000 288,034 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 105,000 119,317 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 180,000 179,550 Wells Fargo & Co. sr. unsec. notes 2.1s, 2017 851,000 871,365 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 75,000 77,958 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 485,000 539,371 Westpac Banking Corp. sr. unsec. unsub. notes 2 1/4s, 2018 (Australia) 157,000 157,957 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 210,000 209,916 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 422,000 452,068 Health care (1.5%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 500,000 480,618 AbbVie, Inc. sr. unsec. unsub. notes 1 3/4s, 2017 775,000 777,449 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 225,000 234,844 Actavis, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 215,000 204,197 Actavis, Inc. sr. unsec. unsub. notes 3 1/4s, 2022 170,000 163,573 Actavis, Inc. sr. unsec. unsub. notes 1 7/8s, 2017 35,000 34,913 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 286,000 367,485 Amgen, Inc. sr. unsec. notes 3.45s, 2020 730,000 750,855 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 865,000 881,957 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 225,000 234,000 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 422,000 530,030 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 865,000 994,420 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 232,200 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 225,000 233,438 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 175,000 185,938 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 280,000 301,560 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 378,099 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $205,000 211,150 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 120,000 121,650 70 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $40,000 $42,150 CHS/Community Health Systems, Inc. company guaranty sr.unsec. unsub. notes 8s, 2019 85,000 93,394 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 40,000 41,000 CHS/Community Health Systems, Inc. 144A company guaranty sr.unsec. notes 6 7/8s, 2022 50,000 52,250 CIGNA Corp. sr.unsec. unsub. notes 4 1/2s, 2021 490,000 529,266 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 153,001 ConvaTec Healthcare E SA 144A sr.unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 222,000 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 100,000 102,625 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 146,000 156,038 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 200,000 215,500 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 395,000 396,481 HCA, Inc. sr. notes 6 1/2s, 2020 800,000 896,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 79,975 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 435,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 130,000 132,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr.unsec. notes 8 3/8s, 2019 165,000 176,138 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 110,000 115,775 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 110,381 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 175,000 194,688 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 330,000 339,900 Johnson & Johnson sr. unsec. notes 5.15s, 2018 542,000 618,641 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 552,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr.unsec. notes 12 1/2s, 2019 135,000 156,938 Merck & Co., Inc. sr. unsec. unsub. notes 1.3s, 2018 746,000 729,437 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 30,000 30,750 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 227,850 Mylan, Inc./PA company guaranty sr. unsec. notes 2.6s, 2018 55,000 55,564 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 150,000 163,500 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 180,000 176,179 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 315,000 340,988 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 95,000 112,155 Dynamic Asset Allocation Balanced Fund 71 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Health care cont. Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 $75,000 $80,063 Service Corp. International/US sr. notes 7s, 2019 115,000 121,756 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 645,000 701,438 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 245,000 248,063 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 210,200 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 213,250 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 110,000 107,525 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 195,000 188,175 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 445,000 491,169 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 45,000 45,338 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 260,000 278,200 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III, LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 295,000 303,199 United Surgical Partners International, Inc. company guaranty sr.unsec. unsub. notes 9s, 2020 170,000 188,700 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 387,000 445,381 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 640,000 707,278 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 550,000 498,694 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 545,000 513,884 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 43,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 111,563 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 370,000 400,525 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,300 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 255,000 280,500 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 180,000 189,000 Technology (1.0%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 155,000 163,331 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 465,000 489,413 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 260,000 231,336 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 135,000 125,213 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 445,000 441,663 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 825,000 872,458 Cisco Systems, Inc. sr. unsec. unsub. notes 1.1s, 2017 392,000 392,799 eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 865,000 864,750 72 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Technology cont. Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 $120,000 $131,250 Fidelity National Information Services, Inc. company guaranty sr.unsec. unsub. notes 5s, 2022 120,000 125,530 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 345,100 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 194,013 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 380,000 399,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,190,000 1,291,150 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 140,000 150,500 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 ‡‡ 140,000 132,650 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 178,000 206,480 Freescale Semiconductor, Inc. 144A company guaranty sr.notes 5s, 2021 200,000 204,000 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 250,000 263,750 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 160,000 180,439 Hewlett-Packard Co. sr. unsec. unsub. notes 2.6s, 2017 737,000 759,410 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 315,000 366,670 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 255,000 278,847 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 850,000 765,638 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 127,325 Intel Corp. sr. unsec. unsub. notes 1.35s, 2017 870,000 864,107 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 115,763 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 223,125 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 81,000 96,795 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 190,000 199,025 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 85,000 96,307 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 555,000 613,627 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 215,000 243,233 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 485,000 456,193 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 815,900 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 153,338 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 210,000 230,213 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 299,063 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 79,000 91,457 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 130,000 147,582 Dynamic Asset Allocation Balanced Fund 73 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) $340,000 $361,250 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 232,000 250,560 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 240,000 263,803 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 155,000 177,878 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 480,000 437,831 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 311,664 364,646 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 95,000 88,681 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 60,000 56,377 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 110,000 99,031 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 325,000 357,094 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr.bonds 5.214s, 2014 115,000 117,041 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 114,218 125,354 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 182,700 Utilities and power (1.5%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 520,000 615,550 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 330,000 376,200 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 90,000 86,288 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 145,000 165,238 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 80,000 81,591 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 45,000 57,465 Beaver Valley Funding Corp. sr. bonds 9s, 2017 37,000 39,163 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 404,000 441,654 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 371,000 405,318 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 60,000 63,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 50,000 50,500 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 50,000 56,601 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 133,000 161,404 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 550,000 667,137 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 275,000 262,956 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 350,000 378,000 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 580,000 596,278 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 415,000 519 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 255,000 262,340 El Paso, LLC company guaranty sr. notes 7s, 2017 700,000 789,835 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 215,000 229,949 74 Dynamic Asset Allocation Balanced Fund CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Utilities and power cont. Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) $1,405,000 $1,433,100 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 152,215 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 375,000 443,898 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,700,000 1,712,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 254,000 267,335 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 357,000 376,189 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 152,000 173,850 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 185,000 209,573 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 155,000 167,772 Enterprise Products Operating, LLC company guaranty sr.unsec. unsub. notes 4.85s, 2042 490,000 485,789 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 375,000 433,125 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 150,000 162,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 65,000 72,963 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 517,000 501,458 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 81,000 80,754 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 280,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 66,463 ITC Holdings Corp. 144A notes 5 7/8s, 2016 260,000 285,301 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 305,000 341,510 Kansas Gas and Electric Co. bonds 5.647s, 2021 49,351 52,900 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 599,000 596,273 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 447,000 447,000 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 245,796 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 152,000 181,823 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 400,000 497,922 Nevada Power Co. mtge. notes 7 1/8s, 2019 265,000 323,759 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 165,000 190,088 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 808,500 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 450,000 420,078 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 170,000 178,111 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 255,000 301,165 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 456,000 494,896 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 655,000 679,155 Dynamic Asset Allocation Balanced Fund 75 CORPORATE BONDS AND NOTES (20.9%)* cont. Principal amount Value Utilities and power cont. PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 $20,000 $19,349 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 185,000 203,772 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 160,000 188,255 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 629,000 644,725 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 230,000 238,625 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 156,163 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 195,000 181,350 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,646 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 99,775 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 186,480 Union Electric Co. sr. notes 6.4s, 2017 320,000 366,652 West Penn Power Co. 144A sr. bonds 5.95s, 2017 75,000 85,194 Total corporate bonds and notes (cost $286,435,936) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (14.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, April 1, 2044 $21,000,000 $20,650,547 U.S. Government Agency Mortgage Obligations (13.2%) Federal National Mortgage Association Pass-Through Certificates 6s, TBA, April 1, 2044 33,000,000 36,789,845 4 1/2s, TBA, May 1, 2044 2,000,000 2,126,953 4 1/2s, TBA, April 1, 2044 2,000,000 2,133,750 4s, TBA, May 1, 2044 58,000,000 60,079,845 4s, TBA, April 1, 2044 58,000,000 60,288,280 3 1/2s, TBA, April 1, 2029 23,000,000 24,105,079 3s, TBA, May 1, 2044 2,000,000 1,925,078 3s, TBA, April 1, 2044 2,000,000 1,930,781 Total U.S. government and agency mortgage obligations (cost $210,183,907) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, November 15, 2021 i $126,000 $123,258 Total U.S. treasury obligations (cost $123,258) 76 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.6%)* Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.169s, 2037 $218,043 $314,882 IFB Ser. 2979, Class AS, 23.705s, 2034 21,712 27,792 IFB Ser. 3072, Class SM, 23.228s, 2035 116,220 165,128 IFB Ser. 3072, Class SB, 23.082s, 2035 119,097 168,043 IFB Ser. 3249, Class PS, 21.764s, 2036 148,238 200,755 IFB Ser. 2990, Class LB, 16.55s, 2034 262,617 342,574 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 747,868 144,189 IFB Ser. 310, Class S4, IO, 5.795s, 2043 786,508 196,926 IFB Ser. 311, Class S1, IO, 5.795s, 2043 2,362,760 519,817 IFB Ser. 308, Class S1, IO, 5.795s, 2043 1,059,728 257,217 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 1,205,000 280,895 Ser. 3391, PO, zero%, 2037 18,182 15,164 Ser. 3206, Class EO, PO, zero%, 2036 12,246 10,745 FRB Ser. 3117, Class AF, zero%, 2036 9,383 8,213 FRB Ser. 3326, Class WF, zero%, 2035 5,640 4,851 FRB Ser. 3036, Class AS, zero%, 2035 3,275 3,212 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 87,222 164,368 IFB Ser. 05-45, Class DA, 23.854s, 2035 513,123 763,806 IFB Ser. 07-53, Class SP, 23.634s, 2037 171,527 252,075 IFB Ser. 05-75, Class GS, 19.787s, 2035 106,903 142,328 IFB Ser. 05-106, Class JC, 19.646s, 2035 89,361 129,749 IFB Ser. 05-83, Class QP, 16.993s, 2034 48,511 62,517 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,842,166 426,145 Ser. 07-14, Class KO, PO, zero%, 2037 64,963 55,948 Ser. 06-125, Class OX, PO, zero%, 2037 6,498 5,816 Ser. 06-84, Class OT, PO, zero%, 2036 7,651 6,738 Ser. 06-46, Class OC, PO, zero%, 2036 14,247 12,360 Government National Mortgage Association IFB Ser. 10-85, Class SE, IO, 6.393s, 2040 1,474,809 283,989 IFB Ser. 13-129, Class CS, IO, 5.993s, 2042 1,931,036 330,014 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 45,975 8,338 Ser. 10-9, Class UI, IO, 5s, 2040 1,478,526 318,429 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 77,069 14,011 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,091,709 230,585 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 2,294,604 359,243 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,290,606 180,686 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,991,006 236,110 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 3,138,156 466,361 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 5,094,795 800,851 Ser. 06-36, Class OD, PO, zero%, 2036 7,924 6,909 Commercial mortgage-backed securities (2.3%) Banc of America Commercial Mortgage Trust FRB Ser. 07-2, Class A2, 5.611s, 2049 40,390 40,491 FRB Ser. 07-3, Class A3, 5.598s, 2049 889,323 888,544 Ser. 06-6, Class AJ, 5.421s, 2045 1,287,000 1,288,261 Dynamic Asset Allocation Balanced Fund 77 MORTGAGE-BACKED SECURITIES (3.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Commercial Mortgage Trust Ser. 06-5, Class A3, 5.39s, 2047 $499,000 $507,421 Ser. 05-4, Class B, 5.118s, 2045 371,000 374,710 Ser. 05-3, Class A3A, 4.621s, 2043 398,000 398,358 Ser. 07-1, Class XW, IO, 0.316s, 2049 6,772,707 52,089 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.848s, 2042 2,911,232 6,381 Ser. 07-5, Class XW, IO, 0.42s, 2051 14,408,558 147,255 Ser. 02-PB2, Class XC, IO, 0.205s, 2035 791,382 399 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class F, 5.481s, 2041 F 338,000 343,510 Ser. 04-5, Class XC, IO, 0.71s, 2041 5,466,775 15,947 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 F 175,000 172,835 Ser. 04-PR3I, Class X1, IO, 0.701s, 2041 377,451 1,110 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class X1, IO, 0.637s, 2038 9,071,273 143,870 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 284,000 289,169 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.534s, 2049 68,037,593 945,723 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.15s, 2049 42,168,055 345,778 Ser. 07-CD5, Class XS, IO, 0.042s, 2044 2,588,025 11,525 Ser. 07-CD4, Class XW, IO, zero%, 2049 7,460,685 68,638 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 548,000 570,523 FRB Ser. 05-LP5, Class D, 5.086s, 2043 735,000 761,042 Ser. 14-UBS2, Class XA, IO, 1.609s, 2047 3,915,000 374,372 Ser. 14-CR16, Class XA, IO, 1.285s, 2047 4,000,000 324,561 COMM Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 160,000 142,720 Ser. 06-C8, Class XS, IO, 0.509s, 2046 31,954,856 405,736 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 264,784 291,263 Ser. 03-C3, Class AX, IO, 1.502s, 2038 326,318 3 Ser. 02-CP3, Class AX, IO, 0.77s, 2035 516,836 6,116 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.022s, 2049 41,667,465 220,838 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,155,291 1,158,902 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.023s, 2020 710,261 12,082 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.164s, 2033 147,714 1,312 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.905s, 2032 46,127 32,289 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.158s, 2045 139,471,298 326,723 Ser. 07-C1, Class XC, IO, 0.071s, 2049 55,015,000 364,144 78 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 $594,000 $607,722 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 05-C1, Class X1, IO, 0.575s, 2043 8,860,649 44,144 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 301,000 308,525 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 F 17,328 17,393 Ser. 05-GG4, Class B, 4.841s, 2039 1,457,000 1,467,345 Ser. 13-GC10, Class XA, IO, 1.758s, 2046 4,261,562 448,700 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 22,893 23,007 FRB Ser. 11-GC3, Class D, 5.544s, 2044 928,000 951,655 Ser. 13-GC14, Class AS, 4.507s, 2046 395,000 415,599 Ser. 06-GG6, Class XC, IO, 0.037s, 2038 19,870,568 15,499 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 F 241,000 245,202 FRB Ser. 07-LD12, Class A3, 5.96s, 2051 589,670 592,474 FRB Ser. 04-CB9, Class B, 5.71s, 2041 329,000 333,869 Ser. 06-LDP8, Class B, 5.52s, 2045 280,000 279,636 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 326,000 336,921 FRB Ser. 13-C10, Class D, 4.16s, 2047 621,000 547,266 Ser. 06-LDP8, Class X, IO, 0.543s, 2045 11,209,841 130,953 Ser. 07-LDPX, Class X, IO, 0.305s, 2049 24,208,369 221,313 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.201s, 2051 298,000 278,657 FRB Ser. 12-C6, Class E, 5.202s, 2045 163,000 161,128 FRB Ser. 12-C8, Class D, 4.668s, 2045 528,000 521,162 FRB Ser. 12_LC9, Class D, 4.427s, 2047 350,000 337,713 Ser. 05-CB12, Class X1, IO, 0.34s, 2037 7,270,558 27,032 Ser. 06-LDP6, Class X1, IO, 0.078s, 2043 18,827,971 47,202 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 22,774 22,888 Ser. 99-C1, Class G, 6.41s, 2031 159,961 165,635 Ser. 98-C4, Class G, 5.6s, 2035 19,086 19,366 Ser. 98-C4, Class H, 5.6s, 2035 223,000 234,342 LB-UBS Commercial Mortgage Trust FRB Ser. 08-C1, Class AM, 6.139s, 2041 486,000 555,158 Ser. 06-C7, Class A2, 5.3s, 2038 462,723 478,525 Ser. 04-C6, Class E, 5.177s, 2036 331,000 335,733 Ser. 07-C2, Class XW, IO, 0.54s, 2040 2,658,529 41,417 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C4, Class H, 6s, 2036 500,000 512,200 Ser. 06-C7, Class XCL, IO, 0.635s, 2038 13,681,315 207,696 Ser. 06-C7, Class XW, IO, 0.635s, 2038 7,273,321 111,740 Ser. 05-C2, Class XCL, IO, 0.315s, 2040 17,106,455 39,499 Ser. 05-C7, Class XCL, IO, 0.206s, 2040 22,584,305 68,566 Dynamic Asset Allocation Balanced Fund 79 MORTGAGE-BACKED SECURITIES (3.6%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 $6,597 $1 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.841s, 2050 183,663 188,398 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.942s, 2039 5,544,841 11,844 Ser. 05-MCP1, Class XC, IO, 0.606s, 2043 9,802,355 51,923 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.311s, 2045 1,555,970 135,681 Ser. 05-C3, Class X, IO, 5.226s, 2044 448,466 30,944 Ser. 07-C5, Class X, IO, 4.753s, 2049 323,238 19,297 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 177,000 174,788 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.419s, 2046 488,000 470,688 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 1,400,000 1,239,560 Morgan Stanley Capital I Trust Ser. 07-IQ14, Class A2, 5.61s, 2049 320,898 324,298 FRB Ser. 07-HQ12, Class A2, 5.577s, 2049 239,670 239,910 FRB Ser. 07-HQ12, Class A2FX, 5.577s, 2049 158,283 161,433 Ser. 07-HQ11, Class C, 5.558s, 2044 352,000 342,320 Ser. 06-HQ10, Class AJ, 5.389s, 2041 258,000 260,090 Morgan Stanley Capital I Trust 144A FRB Ser. 11-C3, Class E, 5.183s, 2049 287,000 289,121 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 729,972 730,009 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 400,598 100,150 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.959s, 2049 326,000 339,757 Ser. 12-C4, Class XA, IO, 1.874s, 2045 3,641,858 401,074 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.376s, 2048 57,286,699 561,983 Ser. 07-C34, IO, 0.307s, 2046 9,195,734 111,268 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.318s, 2042 15,500,092 41,695 Ser. 06-C26, Class XC, IO, 0.047s, 2045 11,431,710 19,091 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 976,000 865,177 WF-RBS Commercial Mortgage Trust Ser. 13-C14, Class XA, IO, 0.931s, 2046 5,320,070 309,149 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 499,000 498,376 FRB Ser. 11-C2, Class D, 5.466s, 2044 1,048,000 1,070,951 FRB Ser. 12-C9, Class D, 4.803s, 2045 164,000 154,291 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 664,000 604,486 Ser. 14-C19, Class D, 4.306s, 2047 371,000 315,337 Ser. 13-C12, Class XA, IO, 1.515s, 2048 5,712,478 500,830 80 Dynamic Asset Allocation Balanced Fund MORTGAGE-BACKED SECURITIES (3.6%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) (0.8%) Barclays Capital, LLC Trust FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 $170,000 $149,940 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, zero%, 2037 283,830 174,839 Countrywide Alternative Loan Trust Ser. 05-28CB, Class 2A7, 5 3/4s, 2035 2,140,375 1,930,618 FRB Ser. 05-51, Class 1A1, 0.477s, 2035 1,081,274 921,786 FRB Ser. 07-OA10, Class 2A1, 0.404s, 2047 605,995 503,164 Harborview Mortgage Loan Trust FRB Ser. 05-10, Class 2A1A, 0.466s, 2035 321,208 277,235 JPMorgan Resecuritization Trust 144A Ser. 14-1, Class 9A3, 0.444s, 2035 579,000 558,735 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.334s, 2037 269,305 241,028 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.929s, 2046 1,691,701 1,095,377 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 1,718,625 1,529,576 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 687,503 560,659 FRB Ser. 05-AR13, Class A1C3, 0.644s, 2045 627,494 540,586 FRB Ser. 05-AR9, Class A1C3, 0.634s, 2045 687,505 618,755 FRB Ser. 05-AR13, Class A1B3, 0.514s, 2045 435,201 387,329 FRB Ser. 05-AR15, Class A1B3, 0.494s, 2045 942,049 817,275 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 725,000 518,375 Total mortgage-backed securities (cost $47,085,506) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $196,285 $149,275 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 115,000 106,375 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,721,000 2,650,254 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,969,863 1,497,096 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 470,000 499,939 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 5,212 2,095,711 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 208,750 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 215,000 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 152,250 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 475,000 430,469 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 560,000 501,872 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 980,000 1,069,425 Dynamic Asset Allocation Balanced Fund 81 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%)* cont. Principal amount Value Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $200,000 $199,250 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 95,900 109,230 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 790,000 782,100 Total foreign government and agency bonds and notes (cost $11,083,495) SENIOR LOANS (0.2%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $35,948 $36,072 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 964,049 909,069 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 240,000 238,110 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 183,921 183,921 First Data Corp. bank term loan FRN 4.17s, 2018 647,458 648,610 First Data Corp. bank term loan FRN 4.155s, 2021 68,903 68,989 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 143,244 145,264 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 315,857 316,646 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 90,000 90,295 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,084 171,370 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 933,336 672,002 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 49,398 50,530 Total senior loans (cost $3,640,529) INVESTMENT COMPANIES (0.2%)* Shares Value SPDR S&P rust 16,679 $3,119,640 Total investment companies (cost $2,719,510) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 554 $547,179 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,920 243,516 M/I Homes, Inc. $2.438 pfd. 4,703 117,810 Samsung Electronics Co., Ltd. zero% cum. pfd. (South Korea) 350 347,328 Total preferred stocks (cost $956,391) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $176,094 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 149,000 160,920 Total convertible bonds and notes (cost $264,212) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,508 $161,422 United Technologies Corp. $3.75 cv. pfd. 2,600 173,082 Total convertible preferred stocks (cost $267,227) 82 Dynamic Asset Allocation Balanced Fund MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds, 4.421s, 1/1/15 $105,000 $107,900 Total municipal bonds and notes (cost $105,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,877 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 1.70 50,760 — Total warrants (cost $10,263) SHORT-TERM INVESTMENTS (19.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 555,198 $555,198 Putnam Money Market Liquidity Fund 0.06% L 123,757,002 123,757,002 Putnam Short Term Investment Fund 0.07% L 133,976,471 133,976,471 SSgA Prime Money Market Fund zero% P 190,000 190,000 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, October 16, 2014 # § $5,150,000 5,148,370 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.12%, August 21, 2014 # § 18,922,000 18,917,696 Total short-term investments (cost $282,541,620) TOTAL INVESTMENTS Total investments (cost $1,479,429,709) Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro USD/$ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Dynamic Asset Allocation Balanced Fund 83 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,441,531,680. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $204,517, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). UR At the reporting period end, 1,400 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $315,642,748 to cover certain derivatives contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 84 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $242,719,135) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $262,850 $206,244 $56,606 Canadian Dollar Sell 4/16/14 1,283,135 1,278,555 (4,580) Chilean Peso Buy 4/16/14 15,757 17,272 (1,515) Colombian Peso Buy 4/16/14 1,480,390 1,460,003 20,387 Swiss Franc Sell 6/18/14 1,388,451 1,382,337 (6,114) Barclays Bank PLC Australian Dollar Buy 4/16/14 1,489,084 1,432,887 56,197 Australian Dollar Sell 4/16/14 1,489,084 1,394,310 (94,774) British Pound Sell 6/18/14 10,769,736 10,776,270 6,534 Canadian Dollar Sell 4/16/14 35,899 90,938 55,039 Euro Sell 6/18/14 75,349 93,831 18,482 Hong Kong Dollar Sell 5/21/14 1,207,284 1,205,991 (1,293) Japanese Yen Sell 5/21/14 2,610,946 2,663,366 52,420 Mexican Peso Buy 4/16/14 846,031 837,246 8,785 Mexican Peso Buy 7/17/14 1,287,692 1,284,581 3,111 New Zealand Dollar Buy 4/16/14 2,927,352 2,897,768 29,584 Norwegian Krone Sell 6/18/14 1,441,960 1,476,656 34,696 Singapore Dollar Sell 5/21/14 1,303,714 1,286,004 (17,710) South African Rand Sell 4/16/14 878,450 848,542 (29,908) Swedish Krona Buy 6/18/14 116,093 145,106 (29,013) Swiss Franc Sell 6/18/14 1,416,295 1,407,766 (8,529) Citibank, N.A. Australian Dollar Buy 4/16/14 1,496,774 1,437,877 58,897 Australian Dollar Sell 4/16/14 1,476,946 1,453,102 (23,844) Brazilian Real Buy 4/2/14 903,878 838,494 65,384 Brazilian Real Sell 4/2/14 903,878 845,209 (58,669) Canadian Dollar Sell 4/16/14 407,999 437,856 29,857 Chilean Peso Sell 4/16/14 817,205 793,766 (23,439) Danish Krone Sell 6/18/14 1,457,467 1,452,209 (5,258) Euro Buy 6/18/14 1,406,554 1,405,360 1,194 Euro Sell 6/18/14 1,406,554 1,402,763 (3,791) Japanese Yen Sell 5/21/14 1,457,532 1,457,291 (241) New Zealand Dollar Buy 4/16/14 2,926,832 2,902,331 24,501 Norwegian Krone Sell 6/18/14 1,310,667 1,315,278 4,611 Swiss Franc Sell 6/18/14 2,847,530 2,835,439 (12,091) Credit Suisse International Australian Dollar Buy 4/16/14 1,469,812 1,417,258 52,554 Australian Dollar Sell 4/16/14 1,469,812 1,384,451 (85,361) British Pound Sell 6/18/14 2,853,679 2,859,661 5,982 Canadian Dollar Sell 4/16/14 3,186,226 3,234,638 48,412 Euro Buy 6/18/14 3,012,568 3,010,967 1,601 Indian Rupee Buy 5/21/14 829,658 759,973 69,685 Dynamic Asset Allocation Balanced Fund 85 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $242,719,135) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont. Japanese Yen Sell 5/21/14 $7,675,279 $7,779,809 $104,530 Mexican Peso Buy 4/16/14 721,421 713,604 7,817 Mexican Peso Sell 4/16/14 721,421 699,961 (21,460) New Zealand Dollar Buy 4/16/14 239,511 266,006 (26,495) Norwegian Krone Sell 6/18/14 1,401,216 1,383,807 (17,409) Singapore Dollar Sell 5/21/14 625,900 617,414 (8,486) South African Rand Buy 4/16/14 888,800 855,466 33,334 South African Rand Sell 4/16/14 888,800 823,521 (65,279) South Korean Won Sell 5/21/14 22,234 23,327 1,093 Swedish Krona Buy 6/18/14 1,418,303 1,461,599 (43,296) Swiss Franc Sell 6/18/14 7,215,032 7,183,345 (31,687) Deutsche Bank AG Australian Dollar Buy 4/16/14 1,484,451 1,462,138 22,313 British Pound Sell 6/18/14 1,452,583 1,462,960 10,377 Canadian Dollar Sell 4/16/14 1,306,646 1,363,163 56,517 Euro Sell 6/18/14 11,321,444 11,329,471 8,027 Japanese Yen Sell 5/21/14 699,536 709,011 9,475 New Zealand Dollar Buy 4/16/14 1,472,778 1,449,043 23,735 Norwegian Krone Sell 6/18/14 1,311,533 1,309,480 (2,053) Swedish Krona Buy 6/18/14 1,456,744 1,471,214 (14,470) Swiss Franc Sell 6/18/14 2,710,235 2,696,295 (13,940) Goldman Sachs International Australian Dollar Buy 4/16/14 2,931,749 2,823,443 108,306 Australian Dollar Sell 4/16/14 2,905,714 2,824,652 (81,062) British Pound Sell 6/18/14 2,875,007 2,872,340 (2,667) Canadian Dollar Sell 4/16/14 1,345,619 1,391,775 46,156 Euro Buy 6/18/14 2,913,526 2,920,043 (6,517) Japanese Yen Sell 5/21/14 5,176,697 5,235,236 58,539 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 865,081 834,168 30,913 Australian Dollar Sell 4/16/14 865,081 830,199 (34,882) British Pound Sell 6/18/14 1,466,079 1,461,152 (4,927) Canadian Dollar Buy 4/16/14 2,844,147 2,849,462 (5,315) Canadian Dollar Sell 4/16/14 2,844,147 2,887,955 43,808 Japanese Yen Sell 5/21/14 6,749,672 6,838,475 88,803 Swedish Krona Buy 6/18/14 1,423,751 1,428,451 (4,700) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 1,447,298 1,397,615 (49,683) British Pound Sell 6/18/14 42,322 42,776 454 Canadian Dollar Sell 4/16/14 3,319,694 3,360,402 40,708 Euro Sell 6/18/14 5,475,105 5,446,055 (29,050) Hungarian Forint Sell 6/18/14 861,056 848,934 (12,122) 86 Dynamic Asset Allocation Balanced Fund FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $242,719,135) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Indian Rupee Buy 5/21/14 $886,312 $848,976 $37,336 Mexican Peso Buy 4/16/14 529,442 526,273 3,169 New Taiwan Dollar Sell 5/21/14 856,831 859,280 2,449 New Zealand Dollar Buy 4/16/14 1,498,524 1,445,091 53,433 Norwegian Krone Sell 6/18/14 1,307,454 1,308,399 945 Singapore Dollar Sell 5/21/14 551,171 543,728 (7,443) Swedish Krona Buy 6/18/14 597,086 612,008 (14,922) Swiss Franc Sell 6/18/14 1,416,295 1,410,122 (6,173) Thai Baht Sell 5/21/14 1,434,333 1,431,277 (3,056) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/16/14 4,144,011 4,137,473 6,538 Canadian Dollar Sell 4/16/14 4,144,011 4,195,229 51,218 Japanese Yen Sell 5/21/14 1,655,854 1,678,397 22,543 Mexican Peso Buy 4/16/14 1,296,855 1,284,386 12,469 Mexican Peso Sell 4/16/14 1,296,855 1,293,482 (3,373) State Street Bank and Trust Co. Australian Dollar Sell 4/16/14 359,856 342,946 (16,910) Brazilian Real Buy 4/2/14 903,878 835,294 68,584 Brazilian Real Sell 4/2/14 903,878 845,418 (58,460) British Pound Buy 6/18/14 2,875,173 2,862,214 12,959 British Pound Sell 6/18/14 2,875,173 2,877,301 2,128 Canadian Dollar Sell 4/16/14 3,076,631 3,112,913 36,282 Euro Buy 6/18/14 3,881,075 3,880,411 664 Japanese Yen Sell 5/21/14 1,354,221 1,369,154 14,933 Mexican Peso Buy 4/16/14 1,037,567 1,026,579 10,988 New Taiwan Dollar Sell 5/21/14 856,831 858,912 2,081 New Zealand Dollar Buy 4/16/14 2,968,181 2,916,492 51,689 Norwegian Krone Sell 6/18/14 202,892 203,627 735 Singapore Dollar Sell 5/21/14 1,268,734 1,251,706 (17,028) Swedish Krona Buy 6/18/14 37,916 56,474 (18,558) Swiss Franc Sell 6/18/14 689,755 686,779 (2,976) UBS AG Australian Dollar Sell 4/16/14 2,930,082 2,768,030 (162,052) British Pound Sell 6/18/14 7,370,880 7,390,102 19,222 Canadian Dollar Sell 4/16/14 2,002,649 2,063,141 60,492 Japanese Yen Sell 5/21/14 1,354,221 1,369,364 15,143 Mexican Peso Buy 4/16/14 721,414 711,699 9,715 Mexican Peso Sell 4/16/14 721,414 700,130 (21,284) Norwegian Krone Sell 6/18/14 1,311,533 1,309,367 (2,166) South African Rand Buy 4/16/14 888,800 855,430 33,370 South African Rand Sell 4/16/14 888,800 828,798 (60,002) Dynamic Asset Allocation Balanced Fund 87 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $242,719,135) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Swedish Krona Buy 6/18/14 $1,432,408 $1,437,202 $(4,794) Swiss Franc Sell 6/18/14 2,955,962 2,942,190 (13,772) WestPac Banking Corp. Australian Dollar Buy 4/16/14 1,507,058 1,439,093 67,965 British Pound Sell 6/18/14 1,476,742 1,477,912 1,170 Canadian Dollar Sell 4/16/14 1,304,928 1,351,605 46,677 Euro Sell 6/18/14 11,604,931 11,581,649 (23,282) Japanese Yen Sell 5/21/14 4,942,959 5,009,719 66,760 Total FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 695 $29,681,460 Jun-14 $(1,548,701) FTSE 100 Index (Short) 140 15,272,596 Jun-14 (192,381) MSCI EAFE Index Mini (Long) 138 13,075,500 Jun-14 324,714 OMXS 30 Index (Short) 129 2,693,687 Apr-14 (88,693) Russell 2000 Index Mini (Long) 310 36,285,500 Jun-14 (56,903) Russell 2000 Index Mini (Short) 67 7,842,350 Jun-14 113,431 S&P 500 Index (Long) 37 17,247,550 Jun-14 43,586 S&P 500 Index E-Mini (Long) 873 81,389,790 Jun-14 168,489 S&P 500 Index E-Mini (Short) 155 14,450,650 Jun-14 (74,244) S&P Mid Cap 400 Index E-Mini (Long) 98 13,474,020 Jun-14 37,031 S&P Mid Cap 400 Index E-Mini (Short) 158 21,723,420 Jun-14 (250,776) SGX MSCI Singapore Index (Short) 15 852,373 Apr-14 (24,159) SPI 200 Index (Long) 230 28,758,452 Jun-14 211,918 SPI 200 Index (Short) 20 2,500,735 Jun-14 (17,704) Tokyo Price Index (Short) 62 7,226,275 Jun-14 121,069 U.S. Treasury Bond 30 yr (Long) 94 12,522,563 Jun-14 175,446 U.S. Treasury Bond Ultra 30 yr (Long) 56 8,090,250 Jun-14 208,144 U.S. Treasury Note 2 yr (Long) 164 36,008,250 Jun-14 (42,249) U.S. Treasury Note 2 yr (Short) 151 33,153,938 Jun-14 37,463 U.S. Treasury Note 5 yr (Long) 435 51,744,609 Jun-14 (266,813) U.S. Treasury Note 5 yr (Short) 45 5,352,891 Jun-14 25,813 U.S. Treasury Note 10 yr (Long) 164 20,254,000 Jun-14 (77,374) U.S. Treasury Note 10 yr (Short) 49 6,051,500 Jun-14 53,235 Total 88 Dynamic Asset Allocation Balanced Fund TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $64,451,445) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $2,000,000 4/10/14 $2,133,750 Federal National Mortgage Association, 4s, April 1, 2044 58,000,000 4/10/14 60,288,280 Federal National Mortgage Association, 3s, April 1, 2044 2,000,000 4/10/14 1,930,781 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $112,634,000 E $144,128 6/18/16 3 month USD- 0.75% $52,147 LIBOR-BBA 54,688,000 E 277,711 6/18/19 3 month USD- 2.00% 208,055 LIBOR-BBA 27,186,000 E 190,944 6/18/24 3 month USD- 3.00% 77,823 LIBOR-BBA 4,659,000 E (40,572) 6/18/44 3 month USD- 3.75% 37,775 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $276,366 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(127) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 91,594 — 1/12/42 4.00% (1 month Synthetic TRS Index (38) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,048,396 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,558) USD-LIBOR) 4.00% 30 year Fannie Mae pools 256,519 — 1/12/41 4.00% (1 month Synthetic TRS Index (225) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,500 — 1/12/38 6.50% (1 month Synthetic TRS Index (39) USD-LIBOR) 6.50% 30 year Fannie Mae pools 32,919 — 1/12/41 5.00% (1 month Synthetic MBX Index 12 USD-LIBOR) 5.00% 30 year Fannie Mae pools 77,082 — 1/12/40 5.00% (1 month Synthetic MBX Index 40 USD-LIBOR) 5.00% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 89 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $588,033 $— 1/12/40 4.50% (1 month Synthetic MBX Index $699 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,238,233 — 1/12/41 5.00% (1 month Synthetic MBX Index 441 USD-LIBOR) 5.00% 30 year Fannie Mae pools 744,445 — 1/12/41 5.00% (1 month Synthetic MBX Index 265 USD-LIBOR) 5.00% 30 year Fannie Mae pools 129,771 — 1/12/40 5.00% (1 month Synthetic MBX Index 67 USD-LIBOR) 5.00% 30 year Fannie Mae pools 421,186 — 1/12/40 5.00% (1 month Synthetic MBX Index 216 USD-LIBOR) 5.00% 30 year Fannie Mae pools 305,401 — 1/12/40 5.00% (1 month Synthetic MBX Index 157 USD-LIBOR) 5.00% 30 year Fannie Mae pools 549,178 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,659) USD-LIBOR 6.50% 30 year Fannie Mae pools 93,381 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (272) USD-LIBOR 6.00% 30 year Fannie Mae pools 83,751 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (209) USD-LIBOR 5.50% 30 year Fannie Mae pools 41,824 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (104) USD-LIBOR 5.50% 30 year Fannie Mae pools 41,824 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (104) USD-LIBOR 5.50% 30 year Fannie Mae pools 276,366 — 1/12/41 4.50% (1 month Synthetic TRS Index (127) USD-LIBOR) 4.50% 30 year Fannie Mae pools 83,956 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (209) USD-LIBOR 5.50% 30 year Fannie Mae pools 218,121 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (544) USD-LIBOR 5.50% 30 year Fannie Mae pools 83,956 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (209) USD-LIBOR 5.50% 30 year Fannie Mae pools 72,422 — 1/12/41 5.00% (1 month Synthetic MBX Index 26 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 90 Dynamic Asset Allocation Balanced Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $87,925 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(266) USD-LIBOR 6.50% 30 year Fannie Mae pools 167,605 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (418) USD-LIBOR 5.50% 30 year Fannie Mae pools 316,495 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 260 USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 572,324 — 1/12/41 5.00% (1 month Synthetic MBX Index 204 USD-LIBOR) 5.00% 30 year Fannie Mae pools 559,627 — 1/12/41 5.00% (1 month Synthetic MBX Index 200 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 515 — 12/19/14 (3 month USD- A basket 409,980 LIBOR-BBA plus (CGPUTQL2) of 0.15%) common stocks units 11,290 — 12/19/14 3 month USD- Russell 1000 Total (311,718) LIBOR-BBA minus Return Index 0.10% Credit Suisse International $3,302,762 — 1/12/41 4.50% (1 month Synthetic MBX Index 1,859 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 276,366 — 1/12/41 4.50% (1 month Synthetic TRS Index (127) USD-LIBOR) 4.50% 30 year Fannie Mae pools Goldman Sachs International 196,918 — 1/12/39 6.00% (1 month Synthetic TRS Index (211) USD-LIBOR) 6.00% 30 year Fannie Mae pools 29,814 — 1/12/38 6.50% (1 month Synthetic TRS Index (122) USD-LIBOR) 6.50% 30 year Fannie Mae pools 227,527 — 1/12/42 4.00% (1 month Synthetic TRS Index (93) USD-LIBOR) 4.00% 30 year Fannie Mae pools 227,527 — 1/12/42 4.00% (1 month Synthetic TRS Index (93) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,536,062 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,229) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,163,882 — 1/12/40 4.00% (1 month Synthetic TRS Index (1,022) USD-LIBOR) 4.00% 30 year Fannie Mae pools Dynamic Asset Allocation Balanced Fund 91 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $47,601 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(144) USD-LIBOR 6.50% 30 year Fannie Mae pools 57,101 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (172) USD-LIBOR 6.50% 30 year Fannie Mae pools 664,318 — 1/12/41 4.00% (1 month Synthetic TRS Index (584) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,053,586 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,182) USD-LIBOR 6.50% 30 year Fannie Mae pools 123,209 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 57 USD-LIBOR 4.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 320,858 — 1/12/41 4.50% (1 month Synthetic TRS Index (152) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $1,504 $22,000 5/11/63 300 bp $1,211 BBB– Index CMBX NA BBB–/P 2,953 49,000 5/11/63 300 bp 2,300 BBB– Index CMBX NA BBB–/P 6,050 98,000 5/11/63 300 bp 4,745 BBB– Index CMBX NA BBB–/P 5,757 101,000 5/11/63 300 bp 4,412 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 8,647 78,000 5/11/63 300 bp 7,608 BBB– Index Citibank, N.A. EM Series 11 Index — (8,100) 300,000 6/20/14 (500 bp) (14,306) Credit Suisse International CMBX NA BBB–/P 230 12,000 5/11/63 300 bp 70 BBB– Index CMBX NA BBB–/P 388 50,000 5/11/63 300 bp (278) BBB– Index 92 Dynamic Asset Allocation Balanced Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $708 $61,000 5/11/63 300 bp $(104) BBB– Index CMBX NA BBB–/P 5,492 69,000 5/11/63 300 bp 4,573 BBB– Index CMBX NA BBB–/P 9,717 86,000 5/11/63 300 bp 8,572 BBB– Index CMBX NA BBB–/P 7,022 88,000 5/11/63 300 bp 5,850 BBB– Index CMBX NA BBB–/P 6,891 89,000 5/11/63 300 bp 5,706 BBB– Index CMBX NA BBB–/P 5,855 89,000 5/11/63 300 bp 4,670 BBB– Index CMBX NA BBB–/P 1,367 89,000 5/11/63 300 bp 182 BBB– Index CMBX NA BBB–/P 2,738 90,000 5/11/63 300 bp 1,540 BBB– Index CMBX NA BBB–/P 1,586 90,000 5/11/63 300 bp 387 BBB– Index CMBX NA BBB–/P 7,212 99,000 5/11/63 300 bp 5,893 BBB– Index CMBX NA BBB–/P 11,036 144,000 5/11/63 300 bp 9,118 BBB– Index CMBX NA BBB–/P 7,551 184,000 5/11/63 300 bp 5,100 BBB– Index CMBX NA BB Index — (596) 114,000 5/11/63 (500 bp) 1,368 CMBX NA BB Index — (1,467) 84,000 5/11/63 (500 bp) (20) CMBX NA BB Index — (347) 38,000 5/11/63 (500 bp) 308 CMBX NA BB Index — (1,610) 83,000 5/11/63 (500 bp) (180) CMBX NA BBB–/P 3,924 82,000 5/11/63 300 bp 2,832 BBB– Index CMBX NA BBB–/P 2,356 99,000 5/11/63 300 bp 1,037 BBB– Index CMBX NA BBB–/P 4,450 103,000 5/11/63 300 bp 3,078 BBB– Index CMBX NA BBB–/P 12,467 117,000 5/11/63 300 bp 10,909 BBB– Index CMBX NA — (5,311) 94,000 1/17/47 (300 bp) (1,906) BBB– Index CMBX NA — (5,720) 94,000 1/17/47 (300 bp) (2,316) BBB– Index CMBX NA — (4,365) 93,000 1/17/47 (300 bp) (997) BBB– Index CMBX NA — (5,448) 93,000 1/17/47 (300 bp) (2,080) BBB– Index Dynamic Asset Allocation Balanced Fund 93 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Deutsche Bank AG EM Series 11 Index — $(37,839) $1,720,000 6/20/14 (500 bp) $(73,418) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 22 BBB+/P $(170,894) $11,915,000 6/20/19 100 bp $14,056 Index NA IG Series 22 BBB+/P (24,239) 1,690,000 6/20/19 100 bp 1,994 Index NA IG Series 22 BBB+/P (101,907) 7,200,000 6/20/19 100 bp 9,855 Index NA HY Series 22 B+/P (1,732,679) 24,395,000 6/20/19 500 bp 95,715 Index NA HY Series 22 B+/P (2,113,454) 29,914,000 6/20/19 500 bp 128,587 Index NA HY Series 22 B+/P (489,633) 6,798,000 6/20/19 500 bp 19,874 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 94 Dynamic Asset Allocation Balanced Fund The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $46,724,628 $2,679,972 $21,664 Capital goods 44,599,303 3,866,393 — Communication services 29,646,103 1,418,142 — Conglomerates 14,333,965 595,778 — Consumer cyclicals 98,410,791 8,663,703 — Consumer staples 54,399,302 3,385,534 63,546 Energy 65,326,774 960,398 2,494 Financials 129,029,432 14,718,019 144,710 Health care 97,326,866 1,485,789 — Technology 122,846,953 6,269,646 — Transportation 17,030,596 2,527,187 — Utilities and power 22,968,614 1,370,300 — Total common stocks Convertible bonds and notes — 337,014 — Convertible preferred stocks 173,082 161,422 — Corporate bonds and notes — 301,006,200 5 Foreign government and agency bonds and notes — 10,666,996 — Investment companies 3,119,640 — — Mortgage-backed securities — 51,494,498 — Municipal bonds and notes — 107,900 — Preferred stocks 243,516 1,012,317 — Senior loans — 3,530,878 — U.S. government and agency mortgage obligations — 210,030,158 — U.S. treasury obligations — 123,258 — Warrants — 2,877 — Short-term investments 257,923,473 24,621,264 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $793,200 $— Futures contracts (1,119,658) — — TBA sale commitments — (64,352,811) — Interest rate swap contracts — (196,411) — Total return swap contracts — 86,526 — Credit default contracts — 4,853,653 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 95 Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value, including $496,953 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,221,141,038) $1,397,082,429 Affiliated issuers (identified cost $258,288,671) (Notes 1 and 5) 258,288,671 Cash 1,230,071 Foreign currency (cost $125,188) (Note 1) 125,563 Dividends, interest and other receivables 7,267,456 Prepaid assets 53,906 Receivable for shares of the fund sold 2,208,025 Receivable for investments sold 19,701,734 Receivable for sales of delayed delivery securities (Note 1) 64,513,195 Receivable for variation margin (Note 1) 2,116,708 Unrealized appreciation on forward currency contracts (Note 1) 2,111,081 Unrealized appreciation on OTC swap contracts (Note 1) 505,952 Premium paid on OTC swap contracts (Note 1) 70,803 Total assets LIABILITIES Payable for investments purchased 2,992,982 Payable for purchases of delayed delivery securities (Note 1) 219,869,817 Payable for shares of the fund repurchased 20,586,015 Payable for compensation of Manager (Note 2) 643,107 Payable for custodian fees (Note 2) 41,946 Payable for investor servicing fees (Note 2) 338,323 Payable for Trustee compensation and expenses (Note 2) 365,773 Payable for administrative services (Note 2) 2,295 Payable for distribution fees (Note 2) 853,096 Payable for variation margin (Note 1) 718,146 Unrealized depreciation on OTC swap contracts (Note 1) 423,562 Premium received on OTC swap contracts (Note 1) 115,901 Unrealized depreciation on forward currency contracts (Note 1) 1,317,881 TBA sale commitments, at value (proceeds receivable $64,451,445) (Note 1) 64,352,811 Collateral on securities loaned, at value (Note 1) 555,198 Collateral on certain derivative contracts, at value (Note 1) 313,258 Other accrued expenses 253,803 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,251,212,278 Undistributed net investment income (Note 1) 7,675,098 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 6,200,089 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 176,444,215 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 96 Dynamic Asset Allocation Balanced Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,060,804,689 divided by 74,005,394 shares) $14.33 Offering price per class A share (100/94.25 of $14.33)* $15.20 Net asset value and offering price per class B share ($82,098,714 divided by 5,748,539 shares)** $14.28 Net asset value and offering price per class C share ($132,731,346 divided by 9,456,220 shares)** $14.04 Net asset value and redemption price per class M share ($27,967,812 divided by 1,954,849 shares) $14.31 Offering price per class M share (100/96.50 of $14.31)* $14.83 Net asset value, offering price and redemption price per class R share ($13,733,533 divided by 964,537 shares) $14.24 Net asset value, offering price and redemption price per class R5 share ($213,122 divided by 14,854 shares) $14.35 Net asset value, offering price and redemption price per class R6 share ($15,260,830 divided by 1,062,847 shares) $14.36 Net asset value, offering price and redemption price per class Y share ($108,721,634 divided by 7,573,513 shares) $14.36 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 97 Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $100,043 from investments in affiliated issuers) (Note 5) $9,779,051 Dividends (net of foreign tax of $117,354) 8,445,026 Securities lending (Note 1) 17,506 Total investment income EXPENSES Compensation of Manager (Note 2) 3,664,049 Investor servicing fees (Note 2) 1,051,717 Custodian fees (Note 2) 81,832 Trustee compensation and expenses (Note 2) 48,878 Distribution fees (Note 2) 2,437,960 Administrative services (Note 2) 21,292 Other 375,947 Total expenses Expense reduction (Note 2) (11,382) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 80,895,630 Net realized gain on swap contracts (Note 1) 4,423,093 Net realized gain on futures contracts (Note 1) 12,431,287 Net realized loss on foreign currency transactions (Note 1) (4,816,900) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 3,732,262 Net unrealized appreciation of investments, futures contracts, swap contracts, and TBA sale commitments during the period 17,103,212 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 98 Dynamic Asset Allocation Balanced Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $10,571,290 $21,510,727 Net realized gain on investments and foreign currency transactions 92,933,110 91,127,545 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 20,835,474 41,920,981 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,064,476) (14,049,184) Class B (251,694) (621,914) Class C (433,793) (863,603) Class M (122,199) (256,337) Class R (73,446) (153,326) Class R5 (1,301) (201) Class R6 (113,400) (93,613) Class Y (997,184) (3,044,880) Decrease from capital share transactions (Note 4) (4,878,831) (114,702,305) Total increase in net assets NET ASSETS Beginning of period 1,331,128,130 1,310,354,240 End of period (including undistributed net investment income of $7,675,098 and $6,161,301, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Balanced Fund 99 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A March 31, 2014 ** .11 1.13 (.10) — — * .50 * .80 * 85 * September 30, 2013 .21 1.28 (.19) — — 1.02 1.71 190 September 30, 2012 .20 1.89 (.19) — — 1.06 1.76 182 September 30, 2011 .21 (.28) (.41) — — e 1.06 1.91 158 September 30, 2010 .27 .94 (.56) — f — 1.10 g 2.71 g 138 September 30, 2009 .21 .05 h (.45) — f — 1.23 g,i 2.54 g 201 Class B March 31, 2014 ** .06 1.11 (.04) — — * .87 * .43 * 85 * September 30, 2013 .12 1.29 (.10) — — 1.77 .96 190 September 30, 2012 .11 1.89 (.11) — — 1.81 1.02 182 September 30, 2011 .13 (.29) (.32) — — e 1.81 1.15 158 September 30, 2010 .20 .93 (.48) — f — 1.85 g 1.97 g 138 September 30, 2009 .14 .07 h (.39) — f — 1.98 g,i 1.76 g 201 Class C March 31, 2014 ** .06 1.11 (.05) — — * .87 * .43 * 85 * September 30, 2013 .12 1.25 (.10) — — 1.77 .96 190 September 30, 2012 .11 1.85 (.11) — — 1.81 1.01 182 September 30, 2011 .13 (.28) (.33) — — e 1.81 1.16 158 September 30, 2010 .19 .92 (.48) — f — 1.85 g 1.96 g 138 September 30, 2009 .15 .04 h (.39) — f — 1.98 g,i 1.79 g 201 Class M March 31, 2014 ** .08 1.12 (.06) — — * .75 * .56 * 85 * September 30, 2013 .15 1.28 (.13) — — 1.52 1.20 190 September 30, 2012 .14 1.89 (.14) — — 1.56 1.27 182 September 30, 2011 .15 (.28) (.35) — — e 1.56 1.41 158 September 30, 2010 .22 .93 (.50) — f — 1.60 g 2.20 g 138 September 30, 2009 .17 .05 h (.41) — f — 1.73 g,i 2.04 g 201 Class R March 31, 2014 ** .09 1.12 (.08) — — * .62 * .68 * 85 * September 30, 2013 .18 1.28 (.16) — — 1.27 1.46 190 September 30, 2012 .17 1.88 (.17) — — 1.31 1.52 182 September 30, 2011 .18 (.28) (.38) — — e 1.31 1.66 158 September 30, 2010 .25 .92 (.53) — f — 1.35 g 2.45 g 138 September 30, 2009 .19 .04 h (.43) — f — 1.48 g,i 2.31 g 201 Class R5 March 31, 2014 ** .14 1.12 (.12) — — * .37 * 1.02 * 85 * September 30, 2013 .25 1.29 (.23) — — 12 .75 1.98 190 September 30, 2012† .06 .55 (.05) — — * 11 .19 * .47 * 182 Class R6 March 31, 2014 ** .14 1.13 (.12) — — * .32 * 1.00 * 85 * September 30, 2013 .25 1.30 (.24) — — .65 1.94 190 September 30, 2012† .06 .56 (.06) — — * 11 .16 * .49 * 182 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 100 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 101 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class Y March 31, 2014 ** .13 1.13 (.11) — — 9.58 * .37 * .92 * 85 * September 30, 2013 .25 1.28 (.22) — — .77 1.98 190 September 30, 2012 .23 1.89 (.22) — — .81 2.01 182 September 30, 2011 .24 (.29) (.44) — — e .81 2.16 158 September 30, 2010 .30 .94 (.58) — f — .85 g 2.99 g 138 September 30, 2009 .24 .03 h (.47) — f — .98 g,i 2.88 g 201 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). Also excludes acquired fund fees, if any. d Portfolio turnover excludes TBA purchase and sale commitments. e Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. f Amount represents less than $0.01 per share. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.12 h The amount shown for a share outstanding does not correspond with the aggregate net gain (loss) on investments for the period due to the timing of sales and repurchases of shares in relation to fluctuating market values of the investments of the fund. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.10% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 102 Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Balanced Fund 103 Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam Dynamic Asset Allocation Balanced Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust) a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests mainly in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. The fund also invests in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. Putnam Management may also select other investments that do not fall within these asset classes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 104 Dynamic Asset Allocation Balanced Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment Dynamic Asset Allocation Balanced Fund 105 in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized 106 Dynamic Asset Allocation Balanced Fund gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection Dynamic Asset Allocation Balanced Fund 107 seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $122,871 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $126,128 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to 108 Dynamic Asset Allocation Balanced Fund deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $555,197 and the value of securities loaned amounted to $534,991. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013, the fund had a capital loss carryover of $76,382,126 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $76,382,126 N/A $76,382,126 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result Dynamic Asset Allocation Balanced Fund 109 of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,486,027,679, resulting in gross unrealized appreciation and depreciation of $184,837,970 and $15,494,549, respectively, or net unrealized appreciation of $169,343,421. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 110 Dynamic Asset Allocation Balanced Fund Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $769,246 ClassR5 95 ClassB 62,419 ClassR6 3,111 ClassC 93,862 ClassY 92,397 ClassM 20,751 Total ClassR 9,836 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,415 under the expense offset arrangements and by $9,967 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $897, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,270,202 ClassM 102,788 ClassB 412,097 ClassR 32,478 ClassC 620,395 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $155,499 and $1,019 from the sale of classA and classM shares, respectively, and received $14,879 and $2,872 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. Dynamic Asset Allocation Balanced Fund 111 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $71 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $976,207,601 and $912,184,782, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/14 Year ended 9/30/13 ClassA Shares Amount Shares Amount Shares sold 5,735,653 $79,681,091 10,501,006 $131,926,892 Shares issued in connection with reinvestment of distributions 480,735 6,762,067 1,056,302 13,435,911 6,216,388 86,443,158 11,557,308 145,362,803 Shares repurchased (5,677,713) (78,820,369) (13,724,017) (170,585,671) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassB Shares Amount Shares Amount Shares sold 425,010 $5,891,007 923,660 $11,533,613 Shares issued in connection with reinvestment of distributions 17,092 239,520 46,748 590,854 442,102 6,130,527 970,408 12,124,467 Shares repurchased (874,283) (12,121,020) (2,036,535) (25,377,145) Net decrease Six months ended 3/31/14 Year ended 9/30/13 ClassC Shares Amount Shares Amount Shares sold 1,197,854 $16,335,150 1,876,923 $23,395,211 Shares issued in connection with reinvestment of distributions 29,190 402,177 64,380 802,644 1,227,044 16,737,327 1,941,303 24,197,855 Shares repurchased (661,922) (9,014,474) (1,476,857) (18,071,417) Net increase Six months ended 3/31/14 Year ended 9/30/13 ClassM Shares Amount Shares Amount Shares sold 93,579 $1,296,223 457,385 $5,685,591 Shares issued in connection with reinvestment of distributions 8,606 120,855 19,925 253,247 102,185 1,417,078 477,310 5,938,838 Shares repurchased (173,188) (2,399,416) (294,371) (3,658,225) Net increase (decrease) 112 Dynamic Asset Allocation Balanced Fund Six months ended 3/31/14 Year ended 9/30/13 ClassR Shares Amount Shares Amount Shares sold 149,717 $2,071,529 228,891 $2,848,425 Shares issued in connection with reinvestment of distributions 4,904 68,563 11,592 146,290 154,621 2,140,092 240,483 2,994,715 Shares repurchased (144,728) (1,998,765) (286,692) (3,565,504) Net increase (decrease) Six months ended 3/31/14 Year ended 9/30/13 ClassR5 Shares Amount Shares Amount Shares sold 13,881 $192,954 — $— Shares issued in connection with reinvestment of distributions 92 1,301 16 201 13,973 194,255 16 201 Shares repurchased (21) (288) — — Net increase 16 Six months ended 3/31/14 Year ended 9/30/13 ClassR6 Shares Amount Shares Amount Shares sold 244,420 $3,448,382 855,186 $10,913,313 Shares issued in connection with reinvestment of distributions 8,028 113,400 7,106 93,613 252,448 3,561,782 862,292 11,006,926 Shares repurchased (18,081) (252,996) (34,698) (450,111) Net increase Six months ended 3/31/14 Year ended 9/30/13 ClassY Shares Amount Shares Amount Shares sold 2,293,436 $32,094,325 6,144,530 $77,109,191 Shares issued in connection with reinvestment of distributions 68,369 963,242 234,771 2,971,439 2,361,805 33,057,567 6,379,301 80,080,630 Shares repurchased (3,534,617) (49,953,289) (13,889,840) (174,700,667) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 909 6.12% $13,044 ClassR6 910 0.09 13,068 Dynamic Asset Allocation Balanced Fund 113 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $143,757,002 $— $20,000,000 $37,495 $123,757,002 Putnam Short Term Investment Fund* 155,981,585 103,280,875 125,285,989 62,548 133,976,471 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Futures contracts (number of contracts) 5,000 Forward currency contracts (contract amount) $464,800,000 OTC interest rate swap contracts (notional) $4,600,000 Centrally cleared interest rate swap contracts (notional) $173,500,000 OTC total return swap contracts (notional) $155,900,000 OTC credit default contracts (notional) $13,100,000 Centrally cleared credit default contracts (notional) $82,600,000 Warrants (number of warrants) 51,000 114 Dynamic Asset Allocation Balanced Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Unrealized Credit contracts appreciation $4,921,928* Payables $68,275 Foreign exchange contracts Receivables 2,111,081 Payables 1,317,881 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 1,433,095* depreciation 2,565,279* Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 582,951* depreciation 677,433* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for Forward as hedging instruments under currency ASC 815 Futures contracts Swaps Total Credit contracts $— $— $5,222,135 $5,222,135 Foreign exchange contracts — (4,826,661) — $(4,826,661) Equity contracts 10,849,794 — 285,670 $11,135,464 Interest rate contracts 1,581,493 — (1,084,712) $496,781 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants Futures contracts Swaps Total Credit contracts $— $— $— $(984,732) $(984,732) Foreign exchange contracts — — 3,743,081 — $3,743,081 Equity contracts (379) (734,416) — 418,883 $(315,912) Interest rate contracts — (1,545,303) — 1,080,907 $(464,396) Total Dynamic Asset Allocation Balanced Fund 115 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $363,962 $— $— $— $— $— $— $— $— $— $— $— $363,962 OTC Total return swap contracts* # — 2,183 — 410,384 1,859 — 57 — 414,483 OTC Credit default swap contracts* # — 19,041 — 19,041 Centrally cleared credit default swap contracts § — — 328,178 — 328,178 Futures contracts § — 1,424,568 — 1,424,568 Forward currency contracts # 76,993 264,848 — 184,444 325,008 130,444 213,001 163,524 138,494 — 92,768 201,043 137,942 182,572 2,111,081 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 386,402 — 386,402 OTC Total return swap contracts* # 127 7,981 — 311,718 127 — 7,852 — 152 — 327,957 OTC Credit default swap contracts* # 3,596 1,039 — 6,206 21,855 35,579 — 68,275 Centrally cleared credit default swap contracts § — — 151,892 — 151,892 Futures contracts § — 179,852 — 179,852 Forward currency contracts # 12,209 181,227 — 127,333 299,473 30,463 90,246 49,824 122,449 — 3,373 113,932 264,070 23,282 1,317,881 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $— $76,784 $— $— $— $60,000 $114,960 $— $15,893 $— $— $— $— $— $267,637 Net amount $61,061 $— $153,846 $149,571 $24,453 $4,402 $— $113,700 $— $1,244,716 $89,395 $87,111 $(126,128) $159,290 $1,961,417 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
